Exhibit 10.1

 

EXECUTION COPY

 

Limited Liability Company Membership Interest and Stock

 

Purchase Agreement

 

by and between

 

KOCH HYDROCARBON MANAGEMENT COMPANY, LLC

 

and

 

ONEOK, INC.

 

for the purchase and sale of

 

a 100% Membership Interest in

 

NGL/LP, LLC

 

and all of the outstanding capital stock of

 

KOCH UNDERGROUND STORAGE COMPANY

 

Date: May 9, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page


--------------------------------------------------------------------------------

Article I

     DEFINITIONS    1     1.1      Certain Definitions    1

Article II

     SALE AND PURCHASE OF EQUITY INTERESTS    9     2.1      Sale and Purchase
of Equity Interests    9

Article III

     CONSIDERATION    9     3.1      Consideration    9     3.2      Payment of
Purchase Price    9     3.3      Closing Statement    9     3.4      Adjusted
Purchase Price Adjustment    10

Article IV

     CLOSING AND TERMINATION    12     4.1      Closing Date    12     4.2     
Termination of Agreement    12     4.3      Procedure Upon Termination    12    
4.4      Effect of Termination    12

Article V

     REPRESENTATIONS AND WARRANTIES OF SELLER    13     5.1      Organization
and Good Standing    13     5.2      Authorization of Agreement    13     5.3
     Conflicts; Consents of Third Parties    14     5.4      Ownership and
Transfer of Equity Interests; Sufficiency    14     5.5      Capitalization   
15     5.6      Subsidiaries    15     5.7      Financial Statements    16    
5.8      Absence of Certain Changes    16     5.9      Taxes    16     5.10     
Real Property    17     5.11      Tangible Personal Property Leases    17    
5.12      Intellectual Property    17     5.13      Material Contracts    17    
5.14      Employee Benefits Plans    18

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page


--------------------------------------------------------------------------------

    5.15      Labor    19     5.16      Litigation    19     5.17     
Compliance with Laws; Permits    19     5.18      Environmental Matters    20  
  5.19      Financial Advisors    20     5.20      Sufficient Rights    21

Article VI

     REPRESENTATIONS AND WARRANTIES OF PURCHASER    21     6.1      Organization
and Good Standing    21     6.2      Authorization of Agreement    21     6.3
     Conflicts; Consents of Third Parties    21     6.4      Litigation    22  
  6.5      Securities Matters    22     6.6      Financial Advisors    22    
6.7      Financing    22

Article VII

     COVENANTS    23     7.1      Access to Information    23     7.2     
Conduct of the Business Pending the Closing    23     7.3      Consents    25  
  7.4      Regulatory Approvals    25     7.5      Further Assurances    27    
7.6      Confidentiality    27     7.7      Indemnification and Exculpation   
27     7.8      Preservation of Records    28     7.9      Publicity    29    
7.10      Use of Name    29     7.11      Employment and Employee Benefits    30
    7.12      Non-Solicitation    31     7.13      Supplementation and Amendment
of Schedules    32     7.14      Company Guarantees    32

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page


--------------------------------------------------------------------------------

    7.15      Intercompany Contracts; Intercompany Balances    33     7.16     
Tax Matters    33     7.17      Insurance    35

Article VIII

     CONDITIONS TO CLOSING    36     8.1      Conditions Precedent to
Obligations of Purchaser    36     8.2      Conditions Precedent to Obligations
of Seller    37     8.3      Frustration of Closing Conditions    38

Article IX

     INDEMNIFICATION    38     9.1      Survival of Representations and
Warranties and Covenants    38     9.2      Indemnification by Seller    38    
9.3      Indemnification by Purchaser    39     9.4      Indemnification
Procedures    39     9.5      Limitations on Indemnification    40     9.6     
Tax Treatment of Indemnity Payments    42     9.7      No Consequential Damages
   42     9.8      Exclusive Remedy    43     9.9      No Transfer of Seller’s
Indemnities    43

Article X

     MISCELLANEOUS    43     10.1      Payment of Transfer Taxes    43     10.2
     Expenses    44     10.3      Submission to Jurisdiction; Consent to Service
of Process    44     10.4      Entire Agreement; Amendments and Waivers    44  
  10.5      Governing Law    45     10.6      Notices    45     10.7     
Severability    46     10.8      Binding Effect; Assignment    46     10.9     
Non-Recourse    46     10.10      Counterparts    47     10.11      Time is of
the Essence    47

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page


--------------------------------------------------------------------------------

   

10.12

   Specific Performance    47

 

iv



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A

   Form of § 1445 Certificate Schedules     

Schedule 1.1(a)

   Knowledge of Seller

Schedule 1.1(b)

   Permitted Exceptions

Schedule 1.1(c)

   Subsidiaries

Schedule 3.3

   Agreed Principles

Schedule 3.3(a)

   Reference Working Capital

Schedule 5.3

   No Conflicts; Consents

Schedule 5.4(b)

   Exceptions to Sufficiency

Schedule 5.6

   Subsidiaries

Schedule 5.7

   Financial Statements Exceptions to GAAP

Schedule 5.8

   Absence of Certain Changes

Schedule 5.9

   Taxes

Schedule 5.10

   Real Property

Schedule 5.11

   Tangible Personal Property

Schedule 5.12

   Intellectual Property

Schedule 5.13(a)

   Material Contracts

Schedule 5.13(b)

   Notices of Default

Schedule 5.14(a)

   Company Benefit Plans

Schedule 5.15(b)

   Labor

Schedule 5.16

   Litigation

Schedule 5.17

   Compliance with Laws

Schedule 5.18

   Environmental Matters

Schedule 5.20

   Exceptions to Sufficient Rights

Schedule 6.3

   No Conflicts; Consents

Schedule 7.2

   Conduct of Business Pending the Closing

Schedule 7.11

   Continuing Employees

Schedule 7.14

   Company Guarantees

Schedule 7.15

   Intercompany Contracts

 

 

v



--------------------------------------------------------------------------------

Limited Liability Company Membership Interest

and Stock Purchase Agreement

 

This Limited Liability Company Membership Interest and Stock Purchase Agreement
(this “Agreement”), dated May 9, 2005, is made by and between Koch Hydrocarbon
Management Company, LLC, a Delaware limited liability company (“Seller”), and
ONEOK, Inc., an Oklahoma corporation (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller owns (i) 100% of the membership interests (the “Membership
Interest”) of NGL/LP, LLC, a Delaware limited liability company (“NGL”), and
(ii) all of the outstanding capital stock (the “Shares” and, together with the
Membership Interest, the “Equity Interests”) of Koch Underground Storage
Company, a Kansas corporation (“KUS” and, together with NGL, collectively the
“Companies”);

 

WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, the Equity Interests for the purchase price and upon the terms and
conditions hereinafter set forth; and

 

WHEREAS, certain terms used in this Agreement are defined in Section 1.1;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:

 

DEFINITIONS

 

.1 Certain Definitions.

 

(a) For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1.1:

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
stock, ownership interest or securities, by contract or otherwise.

 

“Affiliated Group” means any affiliated group within the meaning of Section 1504
of the Code and any comparable or analogous group under state or local tax law.



--------------------------------------------------------------------------------

“Business Day” means any day of the year on which national banking institutions
in New York, New York are open to the public for conducting business and are not
required or authorized to close.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Company Guarantees” means all guaranties, letters of credit, bonds, sureties
and other credit support or assurances provided by Seller or its Affiliates
(other than any of the Companies or the Subsidiaries) in support of any
obligations of any of the Companies or the Subsidiaries, including those
obligations listed on Schedule 7.14.

 

“Continuing Employees” means those individuals (or their replacements) who are
employed by any of the Companies or the Subsidiaries immediately before the
Closing and are set forth on Schedule 7.11, as may be supplemented by Seller.

 

“Contract” means any written contract, indenture, note, bond, lease, commitment
or other agreement.

 

“Effective Time” means 7:00 a.m. (Central time) on the Closing Date.

 

“Environmental Law” means any federal, state or local statute, regulation,
ordinance, rule of common law or other legal requirement currently in effect
relating to the environment or natural resources, including the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601 et
seq.), the Oil Pollution Act of 1990 (33 U.S.C. § 2701 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean Water Act
(33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.), as to
each, as amended and the regulations promulgated pursuant thereto and as each is
in effect on the date of this Agreement.

 

“GAAP” means generally accepted accounting principles in the United States as of
the date hereof.

 

“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).

 

“Hazardous Material” means any substance, material or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous,” “toxic,” “pollutant,” “contaminant,” “radioactive,” or words
of similar meaning or effect, including petroleum and its by-products, asbestos,
polychlorinated biphenyls, radon, hazardous waste, mold and urea formaldehyde
insulation.

 

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------

“Income Taxes” means any taxes imposed on net income except for Texas franchise
Taxes.

 

“Income Tax Return” means any Tax Return filed with respect to Income Taxes.

 

“Indebtedness” of any Person means, without duplication, (i) the principal of
and premium (if any) in respect of (A) indebtedness of such Person for money
borrowed and (B) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable; (ii) all obligations of such Person issued or assumed as the deferred
purchase price of property, all conditional sale obligations of such Person and
all obligations of such Person under any title retention agreement (but
excluding trade accounts payable and other accrued current liabilities arising
in the Ordinary Course of Business); (iii) all obligations of such Person under
leases required to be capitalized in accordance with GAAP; (iv) all obligations
of such Person for the reimbursement of any obligor on any letter of credit,
banker’s acceptance or similar credit transaction; (v) all obligations of the
type referred to in clauses (i) through (iv) of other Persons for the payment of
which such Person is responsible or liable as obligor, guarantor, surety or
otherwise, including guarantees of such obligations; and (vi) all obligations of
the type referred to in clauses (i) through (v) of other Persons secured by any
Lien on any property or asset of such Person (whether or not such obligation is
assumed by such Person).

 

“Intellectual Property” means all intellectual property rights used by any of
the Companies or the Subsidiaries arising from or in respect of the following:
(i) patents and applications therefor, including continuations, divisionals,
continuations-in-part, or reissues of patent applications and patents issuing
thereon, (ii) trademarks, service marks, trade names, service names, brand
names, trade dress rights, logos, Internet domain names and corporate names,
together with the goodwill associated with any of the foregoing, and all
applications, registrations and renewals thereof, (iii) copyrights and
registrations and applications therefor, works of authorship and mask work
rights, (iv) Software and (v) Technology.

 

“IRS” means the Internal Revenue Service.

 

“Knowledge of Seller” means the actual knowledge of those Persons identified on
Schedule 1.1(a).

 

“LLC Agreement” means that certain Limited Liability Company Agreement of NGL,
dated October 9, 2001, as first amended on November 1, 2001 and as second
amended on January 1, 2005, entered into by Seller, the sole member.

 

“Law” means any foreign, federal, state or local law, statute, code, ordinance,
rule or regulation.

 

“Legal Proceeding” means any judicial, administrative or arbitral actions, suits
or proceedings (public or private) by or before a Governmental Body.

 

3



--------------------------------------------------------------------------------

“Liability” means any Indebtedness, debt, liability or obligation (whether
direct or indirect, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due) and including all costs and expenses
relating thereto.

 

“Lien” means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right of first refusal, easement,
servitude or transfer restriction.

 

“Losses” means all losses, Liabilities, obligations, damages, notices, actions,
suits, proceedings, claims, demands, assessments, judgments, costs, penalties
and expenses, including attorneys’ and other professionals’ fees and
disbursements.

 

“Material Adverse Effect” means (i) a material adverse effect on the business,
assets, properties, results of operations or financial condition of the
Companies and the Subsidiaries (taken as a whole) or (ii) a material adverse
effect on the ability of Seller to consummate the transactions contemplated by
this Agreement, other than with respect to (i) and (ii), an effect resulting
from an Excluded Matter. “Excluded Matter” means any one or more of the
following: (A) the effect of any change in the United States or foreign
economies or securities or financial markets in general; (B) the effect of any
change that generally affects any industry in which any of the Companies or the
Subsidiaries operates; (C) the effect of any change arising in connection with
any natural disasters, hostilities, acts of war, sabotage or terrorism or
military actions or any escalation or material worsening of any such
hostilities, acts of war, sabotage or terrorism or military actions existing or
underway as of the date hereof; (D) the effect of any action taken by Purchaser
or its Affiliates with respect to the transactions contemplated hereby or with
respect to any of the Companies or the Subsidiaries; (E) any matter of which
Purchaser is aware on the date hereof; (F) the effect of any changes in
applicable Laws or accounting rules; (G) the failure of any of the Companies or
the Subsidiaries to meet any of its internal projections; (H) any effect
resulting from the public announcement of this Agreement, compliance with terms
of this Agreement or the consummation of the transactions contemplated by this
Agreement; (I) the loss of any employee of any of the Companies or the
Subsidiaries; or (J) matters that will be reflected in the determination of the
Adjusted Purchase Price as of the Closing Date.

 

“Mid-Continent Business Unit” means the combined businesses, activities and
operations of (i) the Companies and the Subsidiaries and (ii) Koch Pipeline
Company, L.P. that are exclusively related to the business of transporting
natural gas liquids on behalf of shippers in the Sterling Pipeline System, the
FERC Gathering System and the North Lines Pipeline System and of operating
pipelines and other facilities owned by Koch Hydrocarbon, LP or KUS.

 

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Body.

 

“Ordinary Course of Business” means the ordinary and usual course of business of
any of the Companies or the Subsidiaries.

 

4



--------------------------------------------------------------------------------

“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Body.

 

“Permitted Exceptions” means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in policies of title
insurance that have been made available to Purchaser; (ii) statutory liens for
current Taxes, assessments or other governmental charges not yet delinquent or
the amount or validity of which is being contested in good faith by appropriate
proceedings; (iii) mechanics’, carriers’, workers’, repairers’ and similar Liens
arising or incurred in the Ordinary Course of Business; (iv) zoning, entitlement
and other land use and environmental regulations by any Governmental Body; (v)
Liens securing debt as disclosed in the Financial Statements; (vi) title of a
lessor under a capital or operating lease; (vii) Liens of public record; (viii)
such other Liens, imperfections in title, charges, easements, restrictions and
encumbrances that would not reasonably be expected to result in a Material
Adverse Effect; and (ix) any other matters disclosed on Schedule 1.1(b).

 

“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint enterprise, joint-stock company, trust, unincorporated
organization, Governmental Body or other entity.

 

“Release” means any release, spill, emission, leaking, pumping, deposit,
disposal, discharge, dispersal, or leaching into the indoor or outdoor
environment.

 

“Remedial Action” means all actions to (i) clean up, remove, treat or in any
other way address any Hazardous Material, (ii) prevent the Release of any
Hazardous Material so it does not endanger or threaten to endanger public health
or welfare or the indoor or outdoor environment, (iii) perform pre-remedial
studies and investigations or post-remedial monitoring and care and (iv) respond
to or correct a condition of noncompliance with Environmental Laws.

 

“Software” means any and all of the following, other than “shrink wrap”
licenses, that are primarily used by any of the Companies or the Subsidiaries:
(i) computer programs, including any and all software implementations of
algorithms, models and methodologies, whether in source code or object code,
(ii) databases and compilations, including any and all data and collections of
data, whether machine readable or otherwise, (iii) descriptions, flow-charts and
other work product used to design, plan, organize and develop any of the
foregoing, screens, user interfaces, report formats, firmware, development
tools, templates, menus, buttons and icons, and (iv) documentation including
user manuals and other training documentation related to any of the foregoing.

 

“Subsidiary” means each Person set forth on Schedule 1.1(c).

 

“Tax Effective Time” means 11:59 p.m. (Central time) on the Closing Date.

 

“Taxes” means (i) all federal, state, local or foreign taxes, charges, fees,
imposts, levies or other assessments, including all net income, gross receipts,
capital,

 

5



--------------------------------------------------------------------------------

sales, use, ad valorem, value added, transfer, franchise, profits, inventory,
capital stock, license, withholding, payroll, employment, social security,
unemployment, excise, severance, stamp, occupation, property and estimated
taxes, customs duties, fees, assessments and charges of any kind whatsoever and
(ii) all interest, penalties, fines, additions to tax or additional amounts
imposed by any taxing authority in connection with any item described in clause
(i).

 

“Tax Return” means all returns, declarations, reports, estimates, information
returns and statements required to be filed in respect of any Taxes.

 

“Technology” means, collectively, all designs, formulae, algorithms, procedures,
methods, techniques, ideas, know-how, research and development, technical data,
programs, subroutines, tools, materials, specifications, processes, inventions
(whether patentable and whether or not reduced to practice), apparatus,
creations, improvements, works of authorship and other similar materials that
are primarily used by any of the Companies or the Subsidiaries.

 

(b) Terms Defined Elsewhere in this Agreement. For purposes of this Agreement,
the following terms have meanings set forth in the sections indicated:

 

Term

--------------------------------------------------------------------------------

  

Section

--------------------------------------------------------------------------------

Accounting Referee

   3.4(c)

Act

   6.5

Adjusted Purchase Price

   3.3

Agreed Principles

   3.3

Agreement

   Recitals

Allocation Statement

   7.16(a)

Antitrust Division

   7.4(a)

Antitrust Laws

   5.3

Balance Sheet

   5.7

Balance Sheet Date

   5.7

Claim

   7.7(b)

Closing

   4.1

Closing Date

   4.1

Closing Statement

   3.3 Closing Statement Delivery Date    3.3

COBRA

   7.11(b)

Common Stock

   5.5(b)

Companies

   Recitals

Company Benefit Plan

   5.14(a)

Company Pension Plan

   5.14(b)

Company Savings Plan

   7.11(b)

Confidentiality Agreement

   7.6

Equity Interests

   Recitals

ERISA

   5.14(a)

Excluded Matter

   1.1 (in definition of Material Adverse Effect)

 

6



--------------------------------------------------------------------------------

Term

--------------------------------------------------------------------------------

  

Section

--------------------------------------------------------------------------------

Final Closing Statement

   3.4(a)

Final Closing Working Capital

   3.4(a)

Final Working Capital

   3.4(e)

Financial Statements

   5.7

FTC

   7.4(a)

Indemnification Claim

   9.4(a)

Indemnitees

   7.7(a)

Initial Closing Working Capital

   3.3

Koch Marks

   7.10

KUS

   Recitals

Material Contracts

   5.13(a)

Membership Interest

   Recitals

Negative Adjustment

   3.3

Net Working Capital

   3.3

NGL

   Recitals

Owned Property

   5.10

Owned Properties

   5.10

Personal Property Leases

   5.11

Positive Adjustment

   3.3

Purchase Price

   3.1

Purchaser

   Recitals

Purchaser Documents

   6.2

Purchaser Indemnified Parties

   9.2(a)

Purchaser Plans

   7.11(b)

Purchaser Savings Plan

   7.11(b)

Real Property Lease

   5.10

Real Property Leases

   5.10

Reference Working Capital

   3.3

Section 338(h)(10) Election

   7.16(a)

Seller

   Recitals

Seller Documents

   5.2

Seller Indemnified Parties

   9.3(a)

Shares

   Recitals

Tax Proceeding

   7.16(e)

 

(c) Other Definitional and Interpretive Matters. Unless otherwise expressly
provided, for purposes of this Agreement, the following rules of interpretation
shall apply:

 

Calculation of Time Period. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded. If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.

 

7



--------------------------------------------------------------------------------

Dollars. Any reference in this Agreement to $ shall mean U.S. dollars.

 

Exhibits/Schedules. The Exhibits and Schedules to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this Agreement.
All Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Schedule or Exhibit but not otherwise
defined therein shall be defined as set forth in this Agreement.

 

Gender and Number. Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.

 

Headings. The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement. All references in this Agreement to
any “Section” are to the corresponding Section of this Agreement unless
otherwise specified.

 

Herein. The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

 

Including. The word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.

 

Reflected On or Set Forth In. An item arising with respect to a specific
representation or warranty shall be deemed to be “reflected on” or “set forth
in” a balance sheet or financial statements, to the extent any such phrase
appears in such representation or warranty, if (a) there is a reserve, accrual
or other similar item underlying a number on such balance sheet or financial
statements that related to the subject matter of such representation, (b) such
item is otherwise specifically set forth on the balance sheet or financial
statements or (c) such item is reflected on the balance sheet or financial
statements and is specifically set forth in the notes thereto.

 

(d) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

8



--------------------------------------------------------------------------------

SALE AND PURCHASE OF EQUITY INTERESTS

 

.1 Sale and Purchase of Equity Interests. Upon the terms and subject to the
conditions contained herein, on the Closing Date, Seller agrees to sell to
Purchaser, and Purchaser agrees to purchase from Seller, the Equity Interests.

 

CONSIDERATION

 

.1 Consideration. The aggregate consideration for the Equity Interests shall be
an amount in cash equal to SEVEN HUNDRED NINETY ONE MILLION DOLLARS
($791,000,000) (the “Purchase Price”), plus or minus any adjustments to the
Purchase Price as provided in Sections 3.3 and 3.4.

 

.2 Payment of Purchase Price. On the Closing Date, Purchaser shall pay the
Adjusted Purchase Price (as defined below) to Seller, which shall be paid by
wire transfer of immediately available United States funds (not ACH) into an
account designated by Seller.

 

.3 Closing Statement. At least two (2) Business Days before Closing (the
“Closing Statement Delivery Date”), Seller shall cause to be prepared and
delivered to Purchaser a statement (the “Closing Statement”) setting forth
Seller’s good faith estimate of Net Working Capital (as defined below) as of the
Effective Time (“Initial Closing Working Capital”) and the corresponding
Adjusted Purchase Price to be paid at Closing (which shall conclusively adjust
the Purchase Price at Closing, absent manifest error) and such documentation
reasonably necessary to support the calculation and adjustment. “Net Working
Capital” means the adjusted assets of the Mid-Continent Business Unit, reduced
by the adjusted liabilities of the Mid-Continent Business Unit, in each case as
determined in accordance with the accounting principles set forth on Schedule
3.3 (the “Agreed Principles”). Seller shall use the latest available information
as of the Closing Statement Delivery Date to calculate the Initial Closing
Working Capital and the Adjusted Purchase Price. The preparation of the Closing
Statement shall be for the purpose of determining the difference between Net
Working Capital as calculated in accordance with the Agreed Principles and set
forth on Schedule 3.3(a) (“Reference Working Capital”) and the Initial Closing
Working Capital for the purpose of determining the Adjusted Purchase Price. If
Initial Closing Working Capital exceeds Reference Working Capital, the Purchase
Price shall be increased by the amount of such excess (such increase, a
“Positive Adjustment”) and, if Reference Working Capital exceeds Initial Closing
Working Capital, the Purchase Price shall be reduced by the amount of such
excess (such reduction, a “Negative Adjustment”). “Adjusted Purchase Price”
means the Purchase Price plus any Positive Adjustment or the Purchase Price
minus any Negative Adjustment, as applicable.

 

9



--------------------------------------------------------------------------------

.4 Adjusted Purchase Price Adjustment.

 

(a) As promptly as practicable, but no later than ninety (90) days after the
Closing Date, Seller shall confirm the calculation of the Initial Closing
Working Capital as described in the Closing Statement by causing to be prepared
and delivered to Purchaser a statement (the “Final Closing Statement”) setting
forth Seller’s calculation of the Net Working Capital as of the Effective Time
(“Final Closing Working Capital”). The preparation of the Final Closing
Statement shall be for the purpose of confirming the calculation of the Initial
Closing Working Capital.

 

(b) If Purchaser disagrees with Seller’s calculation of Final Closing Working
Capital delivered pursuant to Section 3.4(a), Purchaser may, within fifteen (15)
days after receipt of the Final Closing Statement, deliver a notice to Seller
disagreeing with such calculation and setting forth Purchaser’s calculation of
such amount; provided, however, that in the event the Closing Date falls on a
date other than an accounting month-end of the Mid-Continent Business Unit,
Purchaser may only deliver a notice to Seller disagreeing with Seller’s
calculation of Final Closing Working Capital if Purchaser’s calculation of the
Final Closing Working Capital is greater than Seller’s calculation of Final
Closing Working Capital by more than 10%. Any such notice of disagreement shall
specify in reasonable detail those items or amounts as to which Purchaser
disagrees, and Purchaser shall be deemed to have agreed with all other items and
amounts contained in the Final Closing Statement delivered pursuant to Section
3.4(a).

 

(c) If a notice of disagreement shall be duly delivered pursuant to Section
3.4(b), Seller and Purchaser shall, during the fifteen (15) days after such
delivery, use their commercially reasonable efforts to reach agreement on the
disputed items or amounts in order to determine, as may be required, the amount
of Final Closing Working Capital, which amount shall not be more than the amount
thereof shown in Seller’s calculation delivered pursuant to Section 3.4(a) nor
less than the amount thereof shown in Purchaser’s calculation delivered pursuant
to Section 3.4(b). If during such period, Seller and Purchaser are unable to
reach such agreement, they shall promptly thereafter cause
PricewaterhouseCoopers LLP (the “Accounting Referee”) to review this Agreement
and the disputed items or amounts for the purpose of calculating Final Closing
Working Capital (it being understood that in making such calculation, the
Accounting Referee shall be functioning as an expert and not as an arbitrator).
In making such calculation, the Accounting Referee shall consider only those
items or amounts in the Final Closing Statement and Seller’s calculation of
Final Closing Working Capital as to which Purchaser has disagreed. The
Accounting Referee shall deliver to Seller and Purchaser, as promptly as
practicable (but in any case no later than thirty (30) days from the date of
engagement of the Accounting Referee), a report setting forth such calculation.
Such report shall be final and binding upon Seller and Purchaser. The cost of
such review and report shall be borne proportionately by Seller and Purchaser.
Purchaser shall be responsible for the proportion of such cost equal to the
quotient of (A) the absolute value of the difference of (w) Purchaser’s
calculation of Final Working Capital (as defined below) minus (x) the Final
Working Capital divided by (B) the absolute value of the difference of (y)
Purchaser’s calculation of Final Working Capital minus (z) Seller’s

 

10



--------------------------------------------------------------------------------

calculation of Final Working Capital. Seller shall be responsible for the
proportion of such cost equal to the quotient of (A) the absolute value of the
difference of (w) Seller’s calculation of Final Working Capital minus (x) the
Final Working Capital divided by (B) the absolute value of the difference of (y)
Seller’s calculation of Final Working Capital minus (z) Purchaser’s calculation
of Final Working Capital.

 

(d) Seller and Purchaser shall, and shall cause their respective representatives
to, and Purchaser shall cause the Companies and their respective representatives
to, cooperate and assist in the preparation of the Final Closing Statement and
the calculation of Final Closing Working Capital and in the conduct of the
review referred to in this Section 3.4, including the making available to the
extent necessary of books, records, work papers and personnel.

 

(e) If Final Working Capital exceeds Initial Closing Working Capital, Purchaser
shall pay to Seller, in the manner and with interest as provided in Section
3.4(f), the amount of such excess and, if Initial Closing Working Capital
exceeds Final Working Capital, Seller shall pay to Purchaser in the manner and
with interest as provided in Section 3.4(f), the amount of the excess of Initial
Closing Working Capital over Final Working Capital. “Final Working Capital”
means Final Closing Working Capital (i) as shown in Seller’s calculation
delivered pursuant to Section 3.4(a), if no notice of disagreement with respect
thereto is duly delivered pursuant to Section 3.4(b); or (ii) if such a notice
of disagreement is delivered, (A) as agreed by Seller and Purchaser pursuant to
Section 3.4(c) or (B) in the absence of such agreement, as shown in the
Accounting Referee’s calculation delivered pursuant to Section 3.4(c); provided,
however, that in no event shall Final Working Capital be more than Seller’s
calculation of Final Closing Working Capital delivered pursuant to Section
3.4(a) or less than Purchaser’s calculation of Final Closing Working Capital
delivered pursuant to Section 3.4(b).

 

(f) Any payment pursuant to Section 3.4(e) shall be made at a mutually
convenient time and place within five (5) Business Days after Final Working
Capital has been determined by wire transfer by Purchaser or Seller, as the case
may be, of immediately available United States funds (not ACH) to the account of
such other party as may be designated in writing by such other party. The amount
of any payment to be made pursuant to this Section 3.4 shall bear interest from
and including the Effective Time to but excluding the date of payment at a rate
per annum equal to the rate of interest published from time to time by the Wall
Street Journal (under the heading “Money Rates”) as the “prime rate” at large
U.S. money center banks during the period from the Effective Time to the date of
payment. Such interest shall be payable at the same time as the payment to which
it relates and shall be calculated daily on the basis of a year of three hundred
sixty five (365) days and the actual number of days elapsed.

 

11



--------------------------------------------------------------------------------

CLOSING AND TERMINATION

 

.1 Closing Date. Subject to the satisfaction of the conditions set forth in
Sections 8.1 and 8.2 hereof (or the waiver thereof by the party entitled to
waive that condition), the consummation of the sale and purchase of the Equity
Interests provided for in Section 2.1 hereof (the “Closing”) shall take place at
the offices of Seller located at 4111 E. 37th St. North, Wichita, Kansas (or at
such other place as the parties may designate in writing) at 10:00 a.m. (Central
time) on a date to be specified by the parties, which date shall be no later
than the second Business Day after the satisfaction or waiver of each condition
to the Closing set forth in Article VIII (other than conditions that by their
nature are to be satisfied at the Closing, but subject to the satisfaction or
waiver of such conditions), unless another date is agreed to in writing by the
parties hereto. The date on which the Closing shall be held is referred to in
this Agreement as the “Closing Date.”

 

.2 Termination of Agreement. This Agreement may be terminated before the Closing
as follows:

 

(a) At the election of Seller or Purchaser on or after the first annual
anniversary of the date hereof, if the Closing shall not have occurred by the
close of business on such date, provided that the terminating party is not in
material default of any of its obligations hereunder, and provided further that
such date may be extended by Seller for up to two consecutive periods of up to
180 days each if only the conditions to Closing set forth in Sections 8.1(d) and
8.2(d) remain unsatisfied or unwaived at the first annual anniversary of the
date hereof;

 

(b) by mutual written consent of Seller and Purchaser; or

 

(c) by Seller or Purchaser if there shall be in effect a final nonappealable
Order of a Governmental Body of competent jurisdiction permanently restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby; it being agreed that the parties hereto shall promptly
appeal any adverse determination that is not nonappealable (and pursue such
appeal with reasonable diligence).

 

.3 Procedure Upon Termination. In the event of termination by Purchaser or
Seller, or both, pursuant to Section 4.2 hereof, written notice thereof shall
forthwith be given to the other party, and this Agreement shall terminate, and
the purchase of the Equity Interests hereunder shall be abandoned, without
further action by Purchaser or Seller.

 

.4 Effect of Termination. In the event that this Agreement is validly terminated
pursuant to Section 4.2, then each of the parties shall be relieved of their
duties and obligations arising under this Agreement after the date of such
termination and

 

12



--------------------------------------------------------------------------------

such termination shall be without liability to Purchaser or Seller; provided,
that no such termination shall relieve any party hereto from liability for any
breach of this Agreement.

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Purchaser that:

 

.1 Organization and Good Standing. Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite limited liability company power and authority to
own, lease and operate its properties and to carry on its business as now
conducted. NGL is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite limited liability company power and authority to own, lease and
operate its properties, if any, and to carry on its business as now conducted.
NGL is duly qualified or authorized to do business as a limited liability
company and is in good standing under the laws of the State of Delaware and each
other jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification or authorization, except where the
failure to be so qualified, authorized or in good standing would not reasonably
be expected to have a Material Adverse Effect. KUS is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Kansas and has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as now conducted. KUS is
duly qualified or authorized to do business as a corporation and is in good
standing under the laws of each jurisdiction in which it owns or leases real
property and each other jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification or authorization, except
where the failure to be so qualified, authorized or in good standing would not
reasonably be expected to have a Material Adverse Effect.

 

.2 Authorization of Agreement. Seller has all requisite power, authority and
legal capacity to execute and deliver this Agreement and each other agreement,
document, or instrument or certificate contemplated by this Agreement or to be
executed by Seller in connection with the consummation of the transactions
contemplated by this Agreement (the “Seller Documents”), and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and each of the Seller Documents and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
required limited liability company action on the part of Seller. This Agreement
has been, and each of the Seller Documents will be at or before the Closing,
duly and validly executed and delivered by Seller, and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement constitutes, and each Seller Document, when so executed and
delivered will constitute, the legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar Laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of

 

13



--------------------------------------------------------------------------------

equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).

 

.3 Conflicts; Consents of Third Parties. Except as set forth on Schedule 5.3 and
other than Contracts that have been terminated or will expire by their terms
before or upon the Closing or Contracts with Affiliates of Seller that will be
terminated before or upon the Closing, none of the execution and delivery by
Seller of this Agreement or the Seller Documents, the consummation of the
transactions contemplated hereby or thereby, or compliance by Seller with any of
the provisions hereof or thereof will (a) conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination or cancellation under, any
provision of (i) the certificate of formation of Seller or NGL, the certificate
of incorporation of KUS and the limited liability company agreement of Seller or
the LLC Agreement, the bylaws of KUS or comparable organizational documents of
any Subsidiary; (ii) any Contract or Permit to which Seller or any of the
Companies or the Subsidiaries is a party or by which any of the properties or
assets of Seller or any of the Companies or the Subsidiaries are bound (other
than with respect to any provisions related to changes in credit ratings); (iii)
any Order of any Governmental Body applicable to Seller or any of the Companies
or the Subsidiaries or by which any of the properties or assets of Seller or any
of the Companies or the Subsidiaries are bound; or (iv) any applicable Law;
other than, in the case of clauses (ii), (iii) and (iv), such conflicts,
violations, defaults, terminations or cancellations, that would not reasonably
be expected to have a Material Adverse Effect; or (b) require Seller or any of
the Companies or the Subsidiaries to obtain any consent, waiver, approval,
Order, Permit or authorization of, or declare or file with, or give notification
to, any Person or Governmental Body, except for (i) compliance with the
applicable requirements of the HSR Act, the Sherman Act, as amended, the Clayton
Act, as amended, the Federal Trade Commission Act, as amended, and any other
United States federal or state or foreign statutes, rules, regulations, orders,
decrees, administrative or judicial doctrines or other Laws that are designed to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade (collectively, the “Antitrust Laws”), and
(ii) such consents, waivers, approvals, Orders, Permits or authorizations the
failure of which to obtain would not reasonably be expected to have a Material
Adverse Effect.

 

.4 Ownership and Transfer of Equity Interests; Sufficiency.

 

(a) Seller is the record and beneficial owner of the Equity Interests, free and
clear of any and all Liens other than transfer restrictions imposed by
securities Laws. Seller has the power and authority to sell, transfer, assign
and deliver the Equity Interests as provided in this Agreement, and such
delivery will convey to Purchaser good and marketable title to the Equity
Interests, free and clear of any and all Liens.

 

(b) Except as set forth on Schedule 5.4(b), the assets of the Companies and the
Subsidiaries constitute all of the assets used to conduct the business of each
of the Companies and the Subsidiaries as presently conducted, except where the
absence of which would not reasonably be expected to have a Material Adverse
Effect.

 

14



--------------------------------------------------------------------------------

.5 Capitalization.

 

(a) Seller has provided Purchaser with a true and correct copy of the LLC
Agreement, including all amendments thereto.

 

(b) The authorized capital stock of KUS consists of 100 shares of common stock,
$10 par value per share (the “Common Stock”). As of the date hereof, there are
100 shares of Common Stock issued and outstanding and no shares of Common Stock
are held by KUS as treasury stock. All of the issued and outstanding shares of
Common Stock were duly authorized for issuance and are validly issued, fully
paid and non-assessable.

 

(c) There is no existing option, warrant, call, right or Contract to which
either of the Companies is a party requiring, and there are no securities of
either of the Companies outstanding that upon conversion or exchange would
require, the issuance, of any units of membership interest of NGL or Common
Stock, as applicable, or other securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase units of membership interest
of NGL or of Common Stock, as applicable. Neither of the Companies is a party to
any voting trust or other Contract with respect to the voting, redemption, sale,
transfer or other disposition of the units of membership interest in NGL or of
the Common Stock.

 

.6 Subsidiaries.

 

(a) Schedule 5.6 sets forth, with respect to each Subsidiary, the jurisdiction
in which it is organized, the jurisdictions, if any, in which it is qualified to
do business, the number and class of equity interests thereof duly issued and
outstanding, the names of all equity owners and the amount of equity owned by
each equity owner. Each Subsidiary is a duly organized and validly existing
entity in good standing under the laws of the jurisdiction of its organization
and is duly qualified or authorized to do business as an entity and is in good
standing under the laws of each jurisdiction in which the conduct of its
business or the ownership of its properties requires such qualification or
authorization, except where the failure to be so qualified, authorized or in
good standing would not reasonably be expected to have a Material Adverse
Effect. Each Subsidiary has all requisite entity power and authority to own,
lease and operate its properties and carry on its business as now conducted. The
Subsidiaries are the only Persons of which a majority of the outstanding voting
securities or other voting equity interests are owned, directly or indirectly,
by the Companies.

 

(b) The outstanding equity interests of each Subsidiary are validly issued,
fully paid and non-assessable, and all such equity interests represented by
Seller as being owned by each of the Companies are owned by it free and clear of
any and all Liens other than transfer restrictions imposed by securities Laws.
There is no existing option, warrant, call, right or Contract to which any
Subsidiary is a party requiring, and there are no convertible securities of any
Subsidiary outstanding that upon conversion would require, the issuance of any
equity interests of any Subsidiary or other securities convertible into equity
interests of any Subsidiary.

 

15



--------------------------------------------------------------------------------

.7 Financial Statements. Seller has delivered to Purchaser copies of the audited
combined statements of net assets of the Mid-Continent Business Unit as of
December 31, 2003 and 2004 and the related audited combined statements of
revenues and expenses, changes in owner’s net assets, and cash flows for each of
the three years for the period ended December 31, 2004 (such audited statements
on a carve-out basis, including the related notes and schedules thereto, are
referred to herein as the “Financial Statements”). Except as set forth in the
notes thereto and as disclosed in Schedule 5.7, each of the Financial Statements
has been prepared in accordance with GAAP consistently applied and presents
fairly in all material respects the combined net assets, the results of
operations and cash flows of the Mid-Continent Business Unit as of the dates and
for the periods indicated therein.

 

For the purposes hereof, the audited combined statements of net assets of the
Mid-Continent Business Unit as at December 31, 2004 is referred to as the
“Balance Sheet” and December 31, 2004 is referred to as the “Balance Sheet
Date.”

 

.8 Absence of Certain Changes. Except as contemplated by this Agreement or as
set forth on Schedule 5.8, since the Balance Sheet Date (i) the Companies and
the Subsidiaries have conducted their respective businesses in all material
respects only in the Ordinary Course of Business and (ii) there has not been any
Material Adverse Effect.

 

.9 Taxes. Except as set forth on Schedule 5.9:

 

(a) each of the Companies and the Subsidiaries has timely filed all Tax Returns
required to be filed by it (taking into account requests for extensions to file
such returns), all such returns are correct and complete, and all Taxes required
to be paid by it have either been paid or are reflected in accordance with GAAP
as a reserve for Taxes on the Financial Statements, except to the extent that
such failures to timely file, to be correct and complete or to pay, individually
or in the aggregate would not reasonably be expected to have a Material Adverse
Effect;

 

(b) all material amounts of Taxes required to be withheld by any of the
Companies or the Subsidiaries have been withheld and have been (or will be) duly
and timely paid to the proper taxing authority;

 

(c) no material deficiencies for any Taxes have been proposed, asserted or
assessed against any of the Companies or the Subsidiaries that are still
pending;

 

(d) no requests for waivers of the time to assess any material amounts of Taxes
against any of the Companies or the Subsidiaries have been made that are still
pending; and

 

(e) no Tax Return filed by any of the Companies or the Subsidiaries is under
current examination by the IRS or by any tax authority.

 

16



--------------------------------------------------------------------------------

This Section 5.9 represents the sole and exclusive representation and warranty
of Seller regarding Tax matters.

 

.10 Real Property. Schedule 5.10 sets forth a complete list of (i) all real
property owned in fee by any of the Companies or the Subsidiaries (individually,
an “Owned Property” and collectively, the “Owned Properties”), and (ii) all
leases of real property by any of the Companies or the Subsidiaries involving
annual payments in excess of $100,000 (individually, a “Real Property Lease” and
collectively, the “Real Property Leases”). The Companies and the Subsidiaries,
as applicable, have good and valid fee title to the Owned Properties, free and
clear of all Liens of any nature whatsoever except (A) as set forth on Schedule
5.10 and (B) Permitted Exceptions.

 

.11 Tangible Personal Property Leases. Schedule 5.11 sets forth all leases of
personal property by any of the Companies or the Subsidiaries (“Personal
Property Leases”) involving annual payments in excess of $100,000, other than
any Personal Property Leases that have been terminated or will expire by their
terms before or upon the Closing or Contracts with Affiliates of Seller that
will be terminated before or upon the Closing.

 

.12 Intellectual Property. Except as set forth on Schedule 5.12, to the
Knowledge of Seller, the Companies and the Subsidiaries own or have valid
licenses to use all Intellectual Property used by them in the Ordinary Course of
Business, except to the extent the failure to be the owner or the valid licensee
would not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 5.12, to the Knowledge of Seller, the Intellectual
Property used by any of the Companies or the Subsidiaries are not the subject of
any challenge received by any of the Companies or the Subsidiaries in writing.

 

.13 Material Contracts.

 

(a) Schedule 5.13(a) sets forth all of the following Contracts to which any of
the Companies or the Subsidiaries is a party or by which it is bound, other than
Contracts that have been terminated or will expire by their terms before or upon
the Closing or Contracts with Affiliates of Seller that will be terminated
before or upon the Closing (collectively, the “Material Contracts”):

 

(i) Contracts with Seller or any current officer or director of any of the
Companies or the Subsidiaries;

 

(ii) Contracts with any labor union or association representing any employee of
any of the Companies or the Subsidiaries;

 

(iii) Contracts entered into on or after January 1, 2002 for the sale of any of
the assets of any of the Companies or the Subsidiaries, other than in the
Ordinary Course of Business, for consideration in excess of $1,000,000;

 

(iv) Contracts entered into on or after January 1, 2002 relating to the
acquisition by any of the Companies or the Subsidiaries of any operating
business

 

17



--------------------------------------------------------------------------------

or the equity of any other Person, in each case for consideration in excess of
$1,000,000;

 

(v) Contracts relating to the incurrence of Indebtedness or the making of any
loans by any of the Companies or the Subsidiaries, in each case involving
amounts in excess of $500,000;

 

(vi) any other Contracts (except for Real Property Leases, Personal Property
Leases and any Company Benefit Plan) between any of the Companies or the
Subsidiaries and any Person to whom any of the Companies or the Subsidiaries is
obligated to pay more than $250,000 in consideration in a calendar year that
have a term of longer than ninety (90) days or are not terminable by any of the
Companies or the Subsidiaries without penalty on notice of ninety (90) days or
less; and

 

(vii) any other Contracts (except for Real Property Leases, Personal Property
Leases and any Company Benefit Plan) between any of the Companies or the
Subsidiaries and any Person that is obligated to pay more than $250,000 in
consideration in a calendar year to any of the Companies or the Subsidiaries
that have a term of longer than ninety (90) days or are not terminable by any of
the Companies or the Subsidiaries without penalty on notice of ninety (90) days
or less.

 

(b) Except as set forth on Schedule 5.13(b), neither of the Companies nor any
Subsidiary has received any written notice of any default or event that with
notice or lapse of time, or both, would constitute a default by any of the
Companies or the Subsidiaries under any Material Contract, Real Property Lease
or Personal Property Lease, except for defaults that would not reasonably be
expected to have a Material Adverse Effect.

 

.14 Employee Benefits Plans. This Section 5.14 represents the sole and exclusive
representation and warranty of Seller regarding employee benefit matters.

 

(a) Schedule 5.14(a) lists each “employee benefit plan” (as defined in Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) and any other material employee plan or agreement maintained,
contributed to, or required to be contributed to by the Companies (each, a
“Company Benefit Plan”). Seller has made available to Purchaser correct and
complete copies of (i) each Company Benefit Plan (or, in the case of any such
Company Benefit Plan that is unwritten, descriptions thereof) and (ii) the most
recent summary plan description for each Company Benefit Plan for which such
summary plan description is required. Each Company Benefit Plan maintained,
contributed to, or required to be contributed to by any of the Companies or the
Subsidiaries has been administered in all material respects in accordance with
its terms. The Companies, the Subsidiaries and all of the Company Benefit Plans
are all in compliance with the applicable provisions of ERISA, the Code and all
other applicable Laws with respect to employee benefit matters, except for any
noncompliance that would not reasonably be expected to have a Material Adverse
Effect.

 

18



--------------------------------------------------------------------------------

(b) To the Knowledge of Seller, (i) each Company Benefit Plan that is an
“employee pension plan” (as defined in Section 3(3) of ERISA) that is intended
to be tax qualified under Section 401(a) of the Code (each, a “Company Pension
Plan”) that is maintained, contributed to, or required to be contributed to by
any of the Companies or the Subsidiaries is so qualified and (ii) no event has
occurred since the date of the most recent determination letter or application
therefor relating to any such Company Pension Plan that would adversely affect
the qualification of such Company Pension Plan. Seller has made available to
Purchaser a correct and complete copy of the most recent determination letter
received by the Companies with respect to each Company Pension Plan maintained,
contributed to, or required to be contributed to by any of the Companies or the
Subsidiaries, as well as a correct and complete copy of each pending application
for a determination letter, if any.

 

(c) All contributions, premiums, and benefit payments under or in connection
with the Company Benefit Plans that are required to have been made as of the
date hereof in accordance with the terms of the Company Benefit Plans have been
timely made or have been reflected on the most recent Balance Sheet. No Company
Pension Plan has an “accumulated funding deficiency” (as such term is defined in
Section 302 of ERISA or Section 412 of the Code), whether or not waived.

 

.15 Labor.

 

(a) Neither of the Companies nor any of the Subsidiaries is a party to any labor
or collective bargaining agreement.

 

(b) Except as set forth on Schedule 5.15(b), there are no (i) strikes, work
stoppages, work slowdowns, or lockouts pending or, to the Knowledge of Seller,
threatened in writing against or involving any of the Companies or the
Subsidiaries, or (ii) unfair labor practice charges, grievances or complaints
pending or, to the Knowledge of Seller, threatened in writing by or on behalf of
any employee or group of employees of any of the Companies or the Subsidiaries,
except in each case as would not reasonably be expected to have a Material
Adverse Effect.

 

.16 Litigation. Except as set forth on Schedule 5.16, there are no Legal
Proceedings pending or, to the Knowledge of Seller, threatened in writing
against Seller or any of the Companies or the Subsidiaries before any
Governmental Body, which, if adversely determined, would reasonably be expected
to have a Material Adverse Effect.

 

.17 Compliance with Laws; Permits. Except for environmental matters covered in
Section 5.18, Tax matters covered in Section 5.9, employee benefit matters
covered in Section 5.14 and except as set forth on Schedule 5.17:

 

(a) the Companies and the Subsidiaries are in compliance with all Laws of any
Governmental Body applicable to their respective businesses or operations,
except where the failure to be in compliance would not reasonably be expected to
have a Material Adverse Effect. Neither of the Companies nor any Subsidiary has
received any

 

19



--------------------------------------------------------------------------------

written notice of or been charged with the violation of any Laws, except where
such violation would not reasonably be expected to have a Material Adverse
Effect; and

 

(b) the Companies and the Subsidiaries currently have all Permits that are
necessary to operate their respective businesses as currently conducted, except
where the absence of which would not reasonably be expected to have a Material
Adverse Effect. Neither of the Companies nor any of the Subsidiaries is in
default or violation (and no event has occurred which, with notice or the lapse
of time or both, would constitute a default or violation) of any term, condition
or provision of any Permit to which it is a party, except where such default or
violation would not reasonably be expected to have a Material Adverse Effect.

 

.18 Environmental Matters. The representations and warranties contained in this
Section 5.18 are the sole and exclusive representations and warranties of Seller
pertaining or relating to any environmental matters, including any Permits and
any other matter arising under any Environmental Laws. To the Knowledge of
Seller, except as set forth on Schedule 5.18 hereto and except in each case as
would not reasonably be expected to have a Material Adverse Effect:

 

(a) the operations of the Companies and the Subsidiaries are presently in
compliance with all applicable Environmental Laws and all Permits issued
pursuant to Environmental Laws;

 

(b) each of the Companies and the Subsidiaries has obtained all Permits required
under all applicable Environmental Laws necessary to operate its business as
currently conducted;

 

(c) neither of the Companies nor any of the Subsidiaries is the subject of any
outstanding Order or Contract with any Governmental Body respecting (i)
Environmental Laws, (ii) Remedial Action or (iii) any Release or threatened
Release of a Hazardous Material;

 

(d) neither of the Companies nor any of the Subsidiaries has received any
written communication alleging that any of the Companies or the Subsidiaries may
be in violation of any Environmental Law or any Permit issued pursuant to
Environmental Law, or may have any liability under any Environmental Law; and

 

(e) there are no investigations by a Governmental Body of the businesses of any
of the Companies or the Subsidiaries, or currently or previously owned, operated
or leased property of any of the Companies or the Subsidiaries pending or
threatened in writing, which would reasonably be expected to result in the
imposition of any material liability pursuant to any Environmental Law.

 

.19 Financial Advisors. Except for Goldman, Sachs & Co., no Person has acted,
directly or indirectly, as a broker, finder or financial advisor for Seller or
the Companies in connection with the transactions contemplated by this
Agreement, and no Person is entitled to any fee or commission or like payment
from Purchaser in respect thereof.

 

20



--------------------------------------------------------------------------------

.20 Sufficient Rights. Except as set forth on Schedule 5.20, the Companies and
the Subsidiaries have sufficient rights to use and to operate all of the assets
of the Companies and the Subsidiaries that are currently used to conduct the
business of each of the Companies and the Subsidiaries, except where the absence
of which would not reasonably be expected to have a Material Adverse Effect.

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller that:

 

.1 Organization and Good Standing. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Oklahoma
and has all requisite corporate power and authority to own, lease and operate
properties and carry on its business.

 

.2 Authorization of Agreement. Purchaser has full corporate power and authority
to execute and deliver this Agreement and each other agreement, document,
instrument or certificate contemplated by this Agreement or to be executed by
Purchaser in connection with the consummation of the transactions contemplated
hereby and thereby (the “Purchaser Documents”), and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by Purchaser of this Agreement and each Purchaser Document have been
duly authorized by all necessary corporate action on behalf of Purchaser. This
Agreement has been, and each Purchaser Document will be at or before the
Closing, duly executed and delivered by Purchaser and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement constitutes, and each Purchaser Document when so executed and
delivered will constitute, the legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar Laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

.3 Conflicts; Consents of Third Parties. Except as set forth on Schedule 6.3,
none of the execution and delivery by Purchaser of this Agreement or the
Purchaser Documents, the consummation of the transactions contemplated hereby or
thereby, or compliance by Purchaser with any of the provisions hereof or thereof
will (a) conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination or cancellation under, any provision of (i) the certificate of
incorporation or bylaws of Purchaser; (ii) any Contract or Permit to which
Purchaser is a party or by which any of the properties or assets of Purchaser
are bound; (iii) any Order of any Governmental Body applicable to Purchaser or
by which any of the properties or assets of Purchaser are bound; or (iv) any
applicable Law, other than, in the case of clauses (ii), (iii) and (iv), such
conflicts, violations, defaults, terminations or cancellations, that would not
reasonably be expected to have a

 

21



--------------------------------------------------------------------------------

material adverse effect on the ability of Purchaser to perform its obligations
under this Agreement or to consummate the transactions contemplated hereby; or
(b) require Purchaser to obtain any consent, waiver, approval, Order, Permit or
authorization of, or declare or file with, or give notification to, any Person
or Governmental Body, except for (i) compliance with the applicable requirements
of the Antitrust Laws, and (ii) such consents, waivers, approvals, Orders,
Permits or authorizations the failure of which to obtain would not reasonably be
expected to have a material adverse effect on the ability of Purchaser to
perform its obligations under this Agreement or to consummate the transactions
contemplated hereby.

 

.4 Litigation. There are no Legal Proceedings pending or, to the knowledge of
Purchaser, threatened in writing against Purchaser, or to which Purchaser is
otherwise a party before any Governmental Body, which, if adversely determined,
would reasonably be expected to have a material adverse effect on the ability of
Purchaser to perform its obligations under this Agreement or to consummate the
transactions hereby. Purchaser is not subject to any Order of any Governmental
Body except to the extent the same would not reasonably be expected to have a
material adverse effect on the ability of Purchaser to perform its obligations
under this Agreement or to consummate the transactions contemplated hereby.

 

.5 Securities Matters. Purchaser is an “accredited investor” as defined in Rule
501 under the Securities Act of 1933, as amended (the “Act”), and is acquiring
the Equity Interests solely for its own account and not with a view to any
distribution or disposition thereof. Purchaser understands that (a) the Equity
Interests have not been registered under the Act or registered or qualified
under any applicable state securities laws in reliance upon specific exemptions
therefrom, and (b) the Equity Interests may not be transferred or sold except in
a transaction registered or exempt from registration under the Act, and
registered or qualified or exempt from registration or qualification under any
applicable state securities laws.

 

.6 Financial Advisors. Except for UBS Securities LLC or its Affiliates, no
Person has acted, directly or indirectly, as a broker, finder or financial
advisor for Purchaser in connection with the transactions contemplated by this
Agreement and no Person is entitled to any fee or commission or like payment in
respect thereof.

 

.7 Financing. Purchaser (i) has, and at the Closing will have, sufficient
internal funds (without giving effect to any unfunded financing regardless of
whether any such financing is committed) available to pay the Adjusted Purchase
Price and any expenses incurred by Purchaser in connection with the transactions
contemplated by this Agreement, (ii) has, and at the Closing will have, the
resources and capabilities (financial or otherwise) to perform its obligations
hereunder, and (iii) has not incurred any obligation, commitment, restriction or
Liability of any kind, which would impair or adversely affect such resources and
capabilities.

 

22



--------------------------------------------------------------------------------

COVENANTS

 

.1 Access to Information. Before the Closing Date, Purchaser shall be entitled,
through its officers, employees and representatives (including its legal
advisors and accountants), to make such investigation of the properties,
businesses and operations of the Companies and the Subsidiaries and such
examination of the books and records of the Companies and the Subsidiaries as it
reasonably requests and to make extracts and copies of such books and records;
provided, that such examination shall not include (i) information that, if
provided to Purchaser, would violate applicable Law or the organizational
documents of any of the Companies or the Subsidiaries, (ii) bids, letters of
intent, expressions of interest, or other proposals received from others in
connection with the transactions contemplated by this Agreement or otherwise and
information and analyses relating to such communications, (iii) any information,
the disclosure of which would jeopardize any legal privilege available to
Seller, the Companies or any of their respective Affiliates relating to such
information or would cause Seller, the Companies or any of their respective
Affiliates to breach a confidentiality obligation by which it is bound or (iv)
any of Seller’s internal valuations of the industry of the Companies and the
Subsidiaries, the Companies, the Subsidiaries or the Equity Interests. Any such
investigation and examination shall be conducted during regular business hours
and under commercially reasonable circumstances and shall be subject to
restrictions under applicable Law. Seller shall, and shall cause the Companies
and their respective officers, employees, consultants, agents, accountants,
attorneys and other representatives of the Companies and the Subsidiaries to,
cooperate with Purchaser and Purchaser’s representatives in connection with such
investigation and examination, and Purchaser and its representatives shall
cooperate with Seller, the Companies and their respective representatives and
shall use their commercially reasonable efforts to minimize any disruption to
the business of Seller, the Companies or the Subsidiaries. Purchaser agrees to
abide by any safety rules or rules of conduct reasonably imposed by Seller, the
Companies or the operator of such properties, as the case may be, with respect
to Purchaser’s access and any information furnished to Purchaser or its
representatives pursuant to this Section 7.1. Purchaser shall indemnify, defend
and hold harmless Seller, the Companies and the Subsidiaries and their
respective officers, directors, employees and agents from and against any and
all Losses asserted against or suffered by them relating to, resulting from, or
arising out of, examinations or inspections made by Purchaser or its
representatives pursuant to this Section 7.1, except to the extent such Losses
relate to, result from or arise out of, the gross negligence or willful
misconduct of Seller, the Companies or the Subsidiaries. Notwithstanding
anything to the contrary contained herein, before the Closing, without the prior
written consent of Seller, which may be withheld for any reason, (i) Purchaser
shall not contact any suppliers to, or customers of, the Companies, the
Subsidiaries or their respective Affiliates, and (ii) Purchaser shall have no
right to perform invasive or subsurface investigations of the properties or
facilities of any of the Companies or the Subsidiaries.

 

.2 Conduct of the Business Pending the Closing. From the date hereof and until
the Closing, except (A) as set forth on Schedule 7.2, (B) as required by

 

23



--------------------------------------------------------------------------------

applicable Law, (C) as otherwise contemplated by this Agreement or (D) with the
prior written consent of Purchaser (which consent shall not be unreasonably
withheld, delayed or conditioned):

 

(a) Seller shall cause each of the Companies and the Subsidiaries to:

 

(i) conduct its respective business only in the Ordinary Course of Business; and

 

(ii) use its commercially reasonable efforts to (A) preserve its present
business, operations, organization and goodwill and (B) preserve its present
relationships with customers and suppliers.

 

(b) Seller shall not and shall cause the Companies and the Subsidiaries not to:

 

(i) declare, set aside, make or pay any dividend or other distribution (other
than cash) in respect of the equity interests in the Companies or repurchase,
redeem or otherwise acquire any outstanding units of membership interest or
other ownership interests in, any of the Companies or the Subsidiaries;

 

(ii) transfer, issue, sell or dispose of any equity interest or other securities
of any of the Companies or the Subsidiaries or grant options, warrants, calls or
other rights to purchase or otherwise acquire equity interests or other
securities of any of the Companies or the Subsidiaries;

 

(iii) effect any recapitalization, reclassification or like change in the
capitalization of any of the Companies or the Subsidiaries;

 

(iv) amend the certificate of formation or LLC Agreement or the certificate of
incorporation or bylaws of KUS or comparable organizational documents of any
Subsidiary;

 

(v) other than in the Ordinary Course of Business (A) materially increase the
annual level of compensation of any executive officer of any of the Companies or
the Subsidiaries, (B) materially increase the annual level of compensation
payable or to become payable by any of the Companies or the Subsidiaries to any
of their respective executive officers, (C) grant any unusual or extraordinary
bonus, benefit or other direct or indirect compensation to any executive
officer, (D) materially increase the coverage or benefits available under any
(or create any new) severance pay, termination pay, vacation pay, company
awards, salary continuation for disability, sick leave, deferred compensation,
bonus or other incentive compensation, insurance, pension or other employee
benefit plan or arrangement made to, for, or with any of the executive officers
of any of the Companies or the Subsidiaries or otherwise modify or amend or
terminate any such plan or arrangement or (E) enter into any employment,
deferred compensation, severance, consulting, non-competition or similar
agreement (or amend any such agreement) to which any of the Companies or the

 

24



--------------------------------------------------------------------------------

Subsidiaries is a party and involving an executive officer of any of the
Companies or the Subsidiaries, except, in each case, as required by applicable
Law from time to time in effect or by the terms of any Company Benefit Plans;

 

(vi) subject any of the properties or assets (whether tangible or intangible) of
any of the Companies or the Subsidiaries to any Lien, except for Permitted
Exceptions;

 

(vii) other than in the Ordinary Course of Business, acquire any material
properties or assets or sell, assign, license, transfer, convey, lease or
otherwise dispose of any of the material properties or assets of any of the
Companies or the Subsidiaries;

 

(viii) other than in the Ordinary Course of Business, cancel or compromise any
material debt or claim of any of the Companies or the Subsidiaries;

 

(ix) enter into any commitment for capital expenditures of any of the Companies
or the Subsidiaries in excess of $4,000,000 for all commitments in the
aggregate, other than reasonable capital expenditures in connection with any
emergency or force majeure events affecting any of the Companies or the
Subsidiaries;

 

(x) enter into, modify or terminate any labor or collective bargaining agreement
of any of the Companies or the Subsidiaries or, through negotiations or
otherwise, make any commitment or incur any liability to any labor
organizations;

 

(xi) permit any of the Companies or the Subsidiaries to enter into or agree to
enter into any merger or consolidation with any corporation or other entity, or
acquire the securities of any other Person; or

 

(xii) agree to do anything prohibited by this Section 7.2(b).

 

.3 Consents. For up to 180 days after the Closing Date, Seller shall, and shall
cause its Affiliates to, use commercially reasonable efforts to cooperate with
Purchaser, at Purchaser’s request, in endeavoring to obtain any consents
required with respect to Material Contracts, Real Property Leases, Personal
Property Leases or Permits; provided, however, that such efforts shall not
require Seller or any of its Affiliates to incur any expenses or Liabilities or
provide any financial accommodation or to remain secondarily or contingently
liable for any Liability with respect thereto to obtain any such consent.

 

.4 Regulatory Approvals.

 

(a) Each of Purchaser and Seller shall, and Seller shall cause the Companies to,
(i) make or cause to be made all filings required of each of them or any of
their respective Affiliates under the Antitrust Laws with respect to the
transactions contemplated hereby as promptly as practicable and, in any event,
within fifteen (15)

 

25



--------------------------------------------------------------------------------

Business Days after the date of this Agreement, (ii) comply at the earliest
practicable date with any request under the HSR Act or other Antitrust Laws for
additional information, documents, or other materials received by each of them
or any of their respective subsidiaries from the Federal Trade Commission (the
“FTC”), the Antitrust Division of the U.S. Department of Justice (the “Antitrust
Division”) or any other Governmental Body in respect of such filings or such
transactions, and (iii) cooperate with each other in connection with any such
filing (including, to the extent permitted by applicable Law, responding to any
reasonable requests for copies of all such documents to the non-filing parties
before filing and considering all reasonable additions, deletions or changes
suggested in connection therewith) and in connection with resolving any
investigation or other inquiry of any of the FTC, the Antitrust Division or
other Governmental Body under any Antitrust Laws with respect to any such filing
or any such transaction. Each such party shall use its best efforts to furnish
to each other all information required for any application or other filing to be
made pursuant to any applicable Law in connection with the transactions
contemplated by this Agreement. Any party may, as it deems advisable and
necessary, reasonably designate any competitively sensitive material provided to
the other parties under this Section 7.4 as “outside counsel only.” Such
materials and the information contained therein shall be given only to the
outside legal counsel of the recipient, and the recipient shall cause such
outside counsel not to disclose such materials or information to any employees,
officers, directors or other representatives of the recipient or their
Affiliates, unless express written permission is obtained in advance from the
source of the materials. Each such party shall promptly inform the other party
hereto of any oral communication with, and provide copies of written
communications with, any Governmental Body regarding any such filings or any
such transaction. No party hereto shall independently participate in any formal
meeting with any Governmental Body in respect of any such filings,
investigation, or other inquiry without giving the other party hereto prior
notice of the meeting and, to the extent permitted by such Governmental Body,
the opportunity to attend and/or participate. Subject to applicable Law, the
parties hereto will consult and cooperate with one another in connection with
any analyses, appearances, presentations, memoranda, briefs, arguments, opinions
and proposals made or submitted by or on behalf of any party hereto relating to
proceedings under the HSR Act or other Antitrust Laws. Purchaser shall pay all
filing fees in connection with all filings under the Antitrust Laws.

 

(b) Each of Purchaser and Seller shall, and Seller shall cause each of the
Companies to, use its best efforts to resolve such objections, if any, as may be
asserted by any Governmental Body with respect to the transactions contemplated
by this Agreement under the Antitrust Laws. In connection therewith, if any
Legal Proceeding is instituted (or threatened to be instituted) challenging any
transaction contemplated by this Agreement as in violation of any Antitrust Law,
each of Purchaser and Seller shall, and Seller shall cause each of the Companies
to, cooperate and use its best efforts to contest and resist any such Legal
Proceeding, and to have vacated, lifted, reversed, or overturned any decree,
judgment, injunction or other order whether temporary, preliminary or permanent,
that is in effect and that prohibits, prevents, limits or restricts consummation
of the transactions contemplated by this Agreement, including by pursuing all
available avenues of administrative and judicial appeal and all available
legislative action, unless, by mutual agreement, Purchaser and Seller decide
that litigation is not in their respective

 

26



--------------------------------------------------------------------------------

best interests. Each of Purchaser and Seller shall, and Seller shall cause each
of the Companies to, use its best efforts to take such action as may be required
to cause the expiration of the notice periods under the HSR Act or other
Antitrust Laws with respect to such transactions as promptly as possible after
the execution of this Agreement. In connection with and without limiting the
foregoing, Purchaser agrees to take promptly any and all steps necessary to
avoid or eliminate each and every impediment under any Antitrust Laws that may
be asserted by any Federal, state and local and non-United States antitrust or
competition authority, so as to enable the parties to close the transactions
contemplated by this Agreement as expeditiously as possible, including
committing to or effecting, by consent decree, hold separate orders, trust or
otherwise, the sale or disposition of such of its assets or businesses
(including any acquired pursuant to this Agreement) as are required to be
divested in order to avoid the entry of, or to effect the dissolution of, any
decree, order, judgment, injunction, temporary restraining order or other order
in any suit or preceding, that would otherwise have the effect of preventing,
delaying or limiting the consummation of the transactions contemplated by this
Agreement.

 

.5 Further Assurances. Each of Purchaser and Seller shall use (and Seller shall
cause each of the Companies and the Subsidiaries to use) its commercially
reasonable efforts to (i) take all actions necessary or appropriate to
consummate the transactions contemplated by this Agreement and (ii) cause the
fulfillment at the earliest practicable date of all of the conditions to their
respective obligations to consummate the transactions contemplated by this
Agreement.

 

.6 Confidentiality. Purchaser acknowledges that the information provided to it
in connection with this Agreement and the transactions contemplated hereby is
subject to the terms of the confidentiality agreement between Purchaser and
Seller dated February 1, 2005, as amended (the “Confidentiality Agreement”), the
terms of which are incorporated herein by reference. Effective upon, and only
upon, the Closing Date, the Confidentiality Agreement shall terminate.

 

.7 Indemnification and Exculpation.

 

(a) From and after the Closing Date, Purchaser shall cause the Companies to
indemnify, defend and hold harmless, to the fullest extent permitted under
applicable Law, the individuals who on or before the Closing Date were
directors, officers or employees of any of the Companies or the Subsidiaries
(collectively, the “Indemnitees”) with respect to all acts or omissions by them
in their capacities as such or taken at the request of any of the Companies or
the Subsidiaries at any time before the Closing Date. Purchaser agrees that all
rights of the Indemnitees to indemnification and exculpation from liabilities
for acts or omissions occurring at or before the Closing Date as provided in the
respective certificate of formation of NGL or LLC Agreement or the certificate
of incorporation or bylaws of KUS or comparable organizational documents of any
of the Subsidiaries as now in effect, and any indemnification agreements or
arrangements of any of the Companies or the Subsidiaries shall survive the
Closing Date and shall continue in full force and effect in accordance with
their terms. Such rights shall not be amended, or otherwise modified in any
manner that would adversely affect

 

27



--------------------------------------------------------------------------------

the rights of the Indemnitees, unless such modification is required by Law. In
addition, Purchaser shall cause the Companies to pay any expenses of any
Indemnitee under this Section 7.7, as incurred to the fullest extent permitted
under applicable Law, provided that the person to whom expenses are advanced
provides an undertaking to repay such advances to the extent required by
applicable Law.

 

(b) In the event any litigation, claim or proceeding (each, a “Claim”) is
asserted or made, any determination required to be made with respect to whether
an Indemnitee’s conduct complies with the standards set forth under applicable
Law, the applicable organizational documents of any of the Companies or the
Subsidiaries or any indemnification agreements or arrangements of any of the
Companies or the Subsidiaries, as the case may be, shall be made by independent
legal counsel selected by such Indemnitee.

 

(c) Each of Purchaser and the Indemnitee shall cooperate, and cause their
respective Affiliates to cooperate, in the defense of any Claim and shall
provide access to properties and individuals as reasonably requested and furnish
or cause to be furnished records, information and testimony, and attend such
conferences, discovery proceedings, hearings, trials or appeals, as may be
reasonably requested in connection therewith.

 

(d) The provisions of this Section 7.7: (i) are intended to be for the benefit
of, and shall be enforceable by, each Indemnitee, his or her heirs and his or
her representatives; and (ii) are in addition to, and not in substitution for,
any other rights to indemnification or contribution that any such person may
have by Contract or otherwise.

 

(e) In the event that Purchaser or any of its successors or assigns (i)
consolidates with or merges into any other Person and is not the continuing or
surviving corporation or entity of such consolidation or merger; or (ii)
transfers or conveys all or substantially all of its properties and assets to
any Person, then, and in each such case, proper provision shall be made so that
the successors and assigns of Purchaser shall assume all of the obligations
thereof set forth in this Section 7.7.

 

(f) The obligations of Purchaser under this Section 7.7 shall not be terminated
or modified in such a manner as to adversely affect any Indemnitee to whom this
Section 7.7 applies without the consent of the affected Indemnitee (it being
expressly agreed that the Indemnitees to whom this Section 7.7 applies shall be
third party beneficiaries of this Section 7.7).

 

.8 Preservation of Records. Purchaser shall cause the Companies and the
Subsidiaries to preserve and keep the records relating to the Companies and the
Subsidiaries for a period of seven (7) years from the Closing Date, or, if
longer, as required by Law. Purchaser shall cause the Companies and the
Subsidiaries to make such records and personnel available as may be reasonably
required by Seller in connection with, among other things, any insurance claims
or indemnification claims by, Legal Proceedings or tax audits against or
governmental investigations of Seller or any of its Affiliates or in order to
enable Seller to comply with its obligations under this Agreement

 

28



--------------------------------------------------------------------------------

and each other agreement, document or instrument contemplated hereby or thereby.
In the event Purchaser wishes to destroy such records after that time, Purchaser
shall cause the Companies and the Subsidiaries first to give ninety (90) days
prior written notice to Seller, and Seller shall have the right at its option
and expense, upon prior written notice given to Purchaser within that ninety
(90) day period, to take possession of the records within one hundred and eighty
(180) days after the date of such notice.

 

.9 Publicity.

 

(a) Neither Purchaser nor Seller shall, and Seller shall cause the Companies and
the Subsidiaries not to, issue any press release or public announcement
concerning this Agreement or the transactions contemplated hereby without
obtaining the prior written approval of the other party hereto, which approval
will not be unreasonably withheld, conditioned or delayed, unless, in the
reasonable judgment of Seller or Purchaser, disclosure is otherwise required by
applicable Law, provided that, to the extent required by applicable Law, the
party intending to make such release shall use its commercially reasonable
efforts consistent with applicable Law to consult with the other party with
respect to the text thereof.

 

(b) Each of Purchaser and Seller agree that the terms of this Agreement shall
not be disclosed or otherwise made available to the public and that copies of
this Agreement shall not be publicly filed or otherwise made available to the
public, except where such disclosure, availability or filing is required by
applicable Law and only to the extent required by such Law. In the event that
such disclosure, availability or filing is required by applicable Law, each of
Purchaser and Seller, as applicable, agrees to use its commercially reasonable
efforts to obtain “confidential treatment” of this Agreement with the U.S.
Securities and Exchange Commission (or the equivalent treatment by any other
Governmental Body) and to redact such terms of this Agreement as the other party
may request.

 

.10 Use of Name. Purchaser agrees that (i) neither Purchaser nor any of its
Affiliates has any right, title or interest in or to the name “Koch” or any
service marks, trademarks, trade names, identifying symbols, logos, emblems,
signs or insignia related thereto (including any pipeline markers) or containing
or comprising the foregoing, including any derivations, modifications or
alterations thereof, and any word, name or mark confusingly similar thereto
(collectively, the “Koch Marks”), (ii) neither Purchaser nor any of its
Affiliates shall have any right to use the Koch Marks after the Closing Date,
except that Purchaser may use pipeline markers that contain the Koch Marks for a
period not to exceed one hundred eighty (180) days after the Closing Date, and
(iii) Purchaser shall immediately after the Closing change the name of KUS and
Koch Hydrocarbon, LP to any name other than the Koch Marks and Purchaser shall,
and Purchaser shall cause its Affiliates to, otherwise cease to hold itself out
as having any affiliation with Seller or any of its Affiliates. In furtherance
thereof, as promptly as practicable but in no event later than one hundred
twenty (120) days after the Closing Date, Purchaser shall remove, strike over or
otherwise obliterate all Koch Marks from all materials including any vehicles,
business cards, schedules, stationery, packaging materials, displays, signs,
promotional materials, manuals, forms, computer software,

 

29



--------------------------------------------------------------------------------

technical guidelines, standards and procedures and other materials (other than
with respect to pipeline markers, which shall be removed within one hundred
eighty (180) days after the Closing Date).

 

.11 Employment and Employee Benefits.

 

(a) Employees. Purchaser acknowledges and agrees that the employment of the
Continuing Employees will not terminate because of the Closing and that such
employment of the Continuing Employees shall continue after the Closing.

 

(b) Benefits.

 

(i) For a period of two (2) years after the Closing Date, or such longer period
of time required by applicable Law, Purchaser shall provide Continuing
Employees, who remain employed with Purchaser or an Affiliate of Purchaser, with
(a) compensation (including salary, wages and opportunities for commissions,
overtime and premium pay, but excluding bonuses and incentive pay) and a
position of employment that are, in each case, at least substantially equivalent
to those provided to such Continuing Employees immediately before the Effective
Time and (b) bonuses and incentive pay and employee benefits at least as
favorable as those provided by Purchaser to its similarly situated employees
immediately before the Effective Time.

 

(ii) For purposes of eligibility and vesting (but not benefit accrual, except in
the case of vacation and sick leave which shall continue post-Closing) under the
employee benefit plans or pension plans of Purchaser providing benefits to
Continuing Employees (the “Purchaser Plans”), Purchaser shall credit each
Continuing Employee with his or her years of service with the Companies, the
Subsidiaries and any predecessor entities, to the same extent as such Continuing
Employee was entitled immediately before the Effective Time to credit for such
service under any similar Company Benefit Plan. The Purchaser Plans shall not
deny Continuing Employees coverage on the basis of pre-existing conditions and
shall credit such Continuing Employees in the year of initial participation in
the Purchaser Plans for any deductibles and out-of-pocket expenses paid by such
Continuing Employees under the Company Benefit Plans. Seller shall provide to
Purchaser within ninety (90) days after the Closing a listing of deductibles and
out-of-pocket expenses for the current year for those Continuing Employees and
their dependents who provide authorization for release of such data.

 

(iii) Purchaser shall provide and be solely responsible for any continuation
coverage required under Section 4980 of the Code, Part 6 of Title I of ERISA or
applicable state law (“COBRA”) to each Continuing Employee or any person related
to such Continuing Employee who is a “qualified beneficiary” as that term is
defined in COBRA whose first “qualifying event” (as defined in COBRA) occurs on
or before the Closing.

 

30



--------------------------------------------------------------------------------

(iv) Purchaser shall permit each Continuing Employee to elect on the Closing
Date (or as soon thereafter as reasonably practicable) a direct rollover of his
or her rolloverable account balance under the Company Benefit Plan that is a
cash or deferred arrangement under Section 401(k) of the Code (the “Company
Savings Plan”) to a defined contribution plan designated by Purchaser (the
“Purchaser Savings Plan”), and Seller shall cause the Company Savings Plan to
deliver to the Purchaser Savings Plan as soon as reasonably practicable after
the Closing Date the promissory notes and other loan documentation, if any, of
the Continuing Employees who have elected such a direct rollover in accordance
with the procedures prescribed by Seller. Purchaser shall cause the Purchaser
Savings Plan to accept the direct rollover of electing Continuing Employees’
benefits in cash and, if applicable, promissory notes that are distributed from
the Company Savings Plan.

 

(v) If, within two (2) years after the Closing Date, (a) the employment of any
Continuing Employee is terminated by Purchaser or an Affiliate of Purchaser for
a reason other than cause (as that term is defined in Purchaser’s severance
plan) or (b) a Continuing Employee leaves his or her employment as a result of
the decision by Purchaser or an Affiliate of Purchaser to relocate the place of
employment of any Continuing Employee that is greater than a fifty (50) mile
radius from the Continuing Employee’s place of employment immediately before the
Effective Time, then, in either case, Purchaser shall provide such Continuing
Employee the greater of (x) such severance benefits as Purchaser and its
Affiliates make available to their similarly situated employees and (y)
severance benefits equal to two (2) weeks of such Continuing Employee’s salary
for every year of service with Purchaser, Seller or their respective Affiliates,
not to exceed fifty-two (52) weeks of such Continuing Employee’s salary. For
purposes of calculating the amount of any severance compensation in respect of
such severance benefit, Purchaser shall take into account each Continuing
Employee’s years of service with the Companies, the Subsidiaries and any
predecessor entities, to the same extent as such Continuing Employee was
entitled immediately before the Closing to credit for such service.

 

(vi) Seller acknowledges that Purchaser is not assuming nor shall Purchaser
otherwise be liable for any obligations of Seller under any Company Benefit
Plan; and Purchaser acknowledges that Seller is not assuming nor shall Seller
otherwise be liable for any obligations of Purchaser under any Purchaser Plan.

 

.12 Non-Solicitation.

 

(a) For a period of two (2) years after the Closing Date, Purchaser shall not,
and shall cause its Affiliates not to, cause, solicit, induce or encourage any
employees who are or, after the Closing Date, become employees of Seller or its
Affiliates to leave their employment with Seller or its Affiliates; provided,
however, the foregoing shall not prohibit general solicitations of employment
not specifically directed toward employees of Seller or its Affiliates or the
hiring of such employees in response

 

31



--------------------------------------------------------------------------------

thereto, nor the hiring, employment or engagement of any employee of Seller or
its Affiliates who presents himself or herself for employment without direct or
indirect solicitation by Purchaser or any Affiliate of Purchaser.

 

(b) For a period of two (2) years after the Closing Date, Seller shall not, and
shall cause its Affiliates not to, cause, solicit, induce or encourage any
Continuing Employees to leave their employment with Purchaser or its Affiliates;
provided, however, the foregoing shall not prohibit general solicitations of
employment not specifically directed toward Continuing Employees or the hiring
of such employees in response thereto, nor the hiring, employment or engagement
of any Continuing Employee who presents himself or herself for employment
without direct or indirect solicitation by Seller or any Affiliate of Seller.

 

.13 Supplementation and Amendment of Schedules. From time to time before the
Closing, Seller shall have the right to supplement or amend the Schedules with
respect to any matter hereafter arising or discovered after the delivery of the
Schedules pursuant to this Agreement. No such supplement or amendment shall have
any effect on the satisfaction of the condition to Closing set forth in Section
8.1(a); provided, however, if the Closing shall occur, then Purchaser shall be
deemed to have waived any right or claim pursuant to the terms of this Agreement
or otherwise, including pursuant to Article IX hereof, with respect to any and
all matters disclosed pursuant to any such supplement or amendment at or before
the Closing.

 

.14 Company Guarantees.

 

(a) Purchaser shall use its commercially reasonable efforts to obtain from the
respective beneficiary, in form and substance reasonably satisfactory to Seller,
on or before the Closing, valid and binding written releases of Seller and its
Affiliates (other than the Companies and the Subsidiaries), as applicable, from
any liability or obligation, whether arising before, on or after the Closing
Date, under any Company Guarantees in effect as of the Closing, including by
providing substitute guarantees with terms that are at least as favorable to the
counterparty as the terms of the applicable Company Guarantees and by furnishing
letters of credit, instituting escrow arrangements, posting surety or
performance bonds or making other arrangements as the counterparty may
reasonably request. If any Company Guarantee has not been released as of the
Closing Date, then Purchaser shall continue to use its commercially reasonable
efforts after the Closing to cause each such unreleased Company Guarantee to be
released promptly.

 

(b) Notwithstanding anything to the contrary herein, Purchaser and Seller
acknowledge and agree that at any time on or after the Closing Date, Seller and
its Affiliates may, in their sole discretion, take any action to terminate,
obtain release of or otherwise limit their liability under any and all
outstanding Company Guarantees.

 

(c) Purchaser shall indemnify and hold harmless Seller and its Affiliates from
and after the Closing for any Losses arising out of or relating to any Company
Guarantees.

 

32



--------------------------------------------------------------------------------

.15 Intercompany Contracts; Intercompany Balances. Except as set forth on
Schedule 7.15, all contracts, agreements and arrangements (including any Tax
sharing or allocation agreements) between and among any of the Companies or the
Subsidiaries, on the one hand, and Seller or any of its Affiliates (other than
the Companies and the Subsidiaries), on the other hand, shall be terminated in
their entirety effective as of the Effective Time by the parties and shall be
deemed voided, cancelled and discharged in their entirety. Except as set forth
on Schedule 7.15, all intercompany balances between and among any of the
Companies or the Subsidiaries, on the one hand, and Seller or any of its
Affiliates (other than the Companies and the Subsidiaries), on the other hand,
shall be eliminated by capital contribution, discharge or otherwise in their
entirety effective as of the Effective Time.

 

.16 Tax Matters.

 

(a) Allocation of Purchase Price. As promptly as practicable, but in no event
later than sixty (60) days after the determination of Final Working Capital,
Purchaser shall prepare and deliver to Seller a statement (the “Allocation
Statement”) allocating the Adjusted Purchase Price among (i) the assets of NGL
and its Subsidiaries and (ii) the Shares in accordance with Section 1060 of the
Code and the Treasury regulations promulgated thereunder. Further, upon the
request of Purchaser, Seller shall join with Purchaser in making an election
under Section 338(h)(10) of the Code and the Treasury Regulations promulgated
thereunder and any corresponding or similar elections under state, local or
foreign tax law (collectively, the “Section 338(h)(10) Election”) with respect
to KUS, and Purchaser shall include in such Allocation Statement an allocation
of the amount referred to in Section 7.16(a)(ii) among the assets and
liabilities of KUS determined in accordance with Section 338(h)(10) of the Code
and the Treasury Regulations promulgated thereunder. Purchaser shall be
responsible for the preparation and filing of all forms and documents required
to effectuate the Section 338(h)(10) Election, which shall be subject to the
prior approval of Seller. Seller shall have fifteen (15) days to review the
Allocation Statement and shall notify Purchaser of any disputes with the
allocation as set forth in the Allocation Statement. Seller and Purchaser shall
negotiate in good faith to resolve any such dispute before the date that is
sixty (60) days before the due date of the Tax Returns that reflect the
allocation. If Seller and Purchaser cannot resolve the disputed allocation
before such date, then Seller and Purchaser shall refer the dispute to the
Accounting Referee to review and to determine the proper allocation (it being
understood that in making such determination, the Accounting Referee shall be
functioning as an expert and not as an arbitrator). The Accounting Referee shall
deliver to Seller and Purchaser, as promptly as practicable (but in any case no
later than thirty (30) days from the date of engagement of the Accounting
Referee), a determination of the allocation. This determination will be binding
on the parties hereto and all Tax Returns filed by Purchaser, Seller or the
Companies and each of their Affiliates shall be prepared consistently with such
allocation. The cost of such review and report shall be borne by Purchaser.

 

(b) Tax Returns. Seller shall file or cause to be filed all Income Tax Returns
required to be filed by or with respect to KUS or any of its Subsidiaries for
any taxable period ending at or before the Tax Effective Time, determined as
provided in

 

33



--------------------------------------------------------------------------------

Section 7.16(c). Purchaser shall file all other Tax Returns required to be filed
by or with respect to any of the Companies or the Subsidiaries, provided that
Purchaser shall provide Seller with a copy of any Tax Return to be filed by or
with respect to any of the Companies or the Subsidiaries for any taxable period
that begins at or before the Tax Effective Time at least twenty (20) days before
the date of filing for Seller’s review and consent.

 

(c) Allocation of Income Taxes. Seller and Purchaser shall, unless prohibited by
applicable state or local law, cause KUS or any of its Subsidiaries to close the
Income Tax period of KUS and each of its Subsidiaries at the Tax Effective Time.
If applicable Law does not permit KUS or any of its Subsidiaries to close its
Income Tax period at the Tax Effective Time, the amount of Income Taxes
allocable to the portion of such period ending at the Tax Effective Time shall
be deemed equal to the amount that would be payable if the relevant taxable
period ended at the Tax Effective Time. Any allocation of income or deductions
required to determine any Income Taxes relating to such period shall be taken
into account as though the relevant taxable period ended at the Tax Effective
Time and by means of a closing of the books and records of KUS or any of its
Subsidiaries at the Tax Effective Time; provided that exemptions, allowances or
deductions that are calculated on an annual basis (including, but not limited
to, depreciation and amortization deductions) shall be allocated between the
period ending at the Tax Effective Time and the period after the Tax Effective
Time in proportion to the number of days in each such period. All Tax Returns
filed by Purchaser, Seller or the Companies and each of their Affiliates shall
be prepared consistently with such allocation. Neither Seller, KUS, any of its
Subsidiaries nor Purchaser shall make an election under Treasury Regulation
Section 1.1502-76(b)(2)(ii) (or any similar provision of state or local tax law)
to ratably allocate Tax items for any year or taxable period that includes the
Closing Date. Purchaser and Seller acknowledge and agree to apply the provisions
of Treasury Regulation Section 1.1502-76(b)(1)(ii)(B) (and any similar provision
of state, local or foreign tax law) to any transactions occurring on the Closing
Date and after the Effective Time. Any transaction shall be reported on KUS’
Income Tax Return for the taxable period beginning on the day following the
Closing Date.

 

(d) Tax Refunds. Any refund or credit (including any interest with respect
thereto) of Income Taxes of KUS and its Subsidiaries attributable to any taxable
period (or portion thereof, determined under Section 7.16(c)) ending at or
before the Tax Effective Time shall be the property of Seller, and if such
refund or credit is received by Purchaser, KUS or its Subsidiaries or any of
their Affiliates, Purchaser shall promptly notify Seller of such refund or
credit and pay over to Seller the amount of such refund or credit.

 

(e) Tax Contests. If notice of any claim, audit, examination, or other proposed
change or adjustment by any taxing authority, as well as any notice of
assessment and any notice and demand for payment, concerning any Income Taxes
for any taxable period (or portion thereof, as determined under Section 7.16(c))
ending at or before the Tax Effective Time (a “Tax Proceeding”) shall be
received by Purchaser, Purchaser shall promptly inform Seller in writing of such
Tax Proceeding. Seller shall have the right, at its expense to represent the
interests of KUS or any of its Subsidiaries

 

34



--------------------------------------------------------------------------------

and control the prosecution, defense and settlement of any Tax Proceeding
relating exclusively to taxable periods ending at or before the Tax Effective
Time. Purchaser shall represent, at its expense, the interests of KUS or any of
its Subsidiaries in any Tax Proceeding relating to any taxable period that
begins at or before the Tax Effective Time and ends after the Tax Effective
Time; provided, however, that (i) Purchaser shall allow Seller and its counsel
to participate in any such Tax Proceeding at Seller’s sole expense; (ii)
Purchaser shall keep Seller fully and timely informed with respect to the
commencement, status and nature of such Tax Proceeding; and (iii) if the results
of any such Tax Proceeding involve an issue that is the subject of
indemnification by Seller pursuant to Section 9.2 or for which a refund may be
available to Seller, then Purchaser and Seller shall, subject to the
indemnification procedures set forth in Section 9.4 to the extent not
inconsistent with this Section 7.16(e), jointly control the prosecution, defense
and settlement of any such Tax Proceeding, each party shall cooperate with the
other party at its own expense and there shall be no settlement or closing or
other agreement with respect thereto without the consent of the other party,
which consent shall not be unreasonably withheld.

 

(f) Exclusivity. In the event of a conflict between the provisions of this
Section 7.16, on the one hand, and the provisions of Article IX, on the other,
the provisions of this Section 7.16 shall control.

 

(g) Carry Back of Losses. Purchaser agrees that it shall not, and shall not
cause or permit KUS or any of its Subsidiaries to, carry back to any taxable
period ending at or before the Tax Effective Time any net operating loss or
other Tax attribute and further agrees that Seller has no obligation under this
Agreement or otherwise to return or remit any refund or other Tax benefit
attributable to a breach by Purchaser of the foregoing undertaking.

 

(h) Pre-Closing Periods. Purchaser shall not make any Tax elections that would
affect Seller or any of its Affiliates (including KUS and its Subsidiaries) for
any taxable period (or portion thereof, determined under Section 7.16(c)) ending
at or before the Tax Effective Time.

 

.17 Insurance.

 

(a) Purchaser shall not, and shall cause each of the Companies and the
Subsidiaries not to, assert any right, claim or interest to or under any
insurance policies or rights to proceeds thereof (other than any workers’
compensation policy) in effect on or before the Closing Date relating to any of
the Companies or the Subsidiaries. In furtherance thereof, Purchaser, on behalf
of itself and each of the Companies and the Subsidiaries, hereby waives any and
all rights to or under any such insurance policies.

 

(b) Notwithstanding the foregoing Section 7.17(a), if between the date of this
Agreement and the Effective Time, (i) any loss or damage to the improvements or
other tangible personal property of any of the Companies or the Subsidiaries
shall occur from fire, casualty or any other occurrence, (ii) Seller does not at
its discretion replace or restore such property before the Effective Time and
(iii) the Closing occurs, then all

 

35



--------------------------------------------------------------------------------

insurance proceeds received by Seller or any of the Companies or the
Subsidiaries as a result of the event causing such loss or damage (net of any
retrospective premium, payback or similar obligations in applicable insurance
policies) will be delivered by Seller to Purchaser. For the avoidance of doubt,
Seller shall not otherwise have any obligation to replace or restore any such
property if such insurance proceeds are assigned to Purchaser. Seller shall have
the sole right and authority to provide notices and claims to the applicable
insurance carrier and otherwise to communicate and negotiate with such carrier,
but shall use its commercially reasonable efforts to obtain any such proceeds
payable to Seller. Notwithstanding the foregoing, the benefit of any insurance
proceeds in relation to “business interruption” damages based upon lost profits
or business opportunities in respect of the period before the Effective Time,
and insurance proceeds in relation to such loss or damage to the extent
attributable to any such property replaced or restored before the Effective Time
or otherwise used for such purposes, will inure to the benefit of and be payable
to Seller, and Purchaser will not be entitled to receive or retain such
proceeds.

 

CONDITIONS TO CLOSING

 

.1 Conditions Precedent to Obligations of Purchaser. The obligation of Purchaser
to consummate the transactions contemplated by this Agreement is subject to the
fulfillment, on or before the Closing Date, of each of the following conditions
(any or all of which may be waived by Purchaser in whole or in part to the
extent permitted by applicable Law):

 

(a) Subject to supplementation pursuant to Section 7.13, Seller shall be deemed
to remake the representations and warranties of Seller set forth in this
Agreement and such representations and warranties qualified as to materiality
shall be true and correct, and those not so qualified shall be true and correct
in all material respects, at and as of the Closing Date as though made on the
Closing Date, except to the extent such representations and warranties relate to
an earlier date (in which case such representations and warranties qualified as
to materiality shall be true and correct, and those not so qualified shall be
true and correct in all material respects, on and as of such earlier date);
provided however, that in the event of a breach of a representation or warranty,
the condition set forth in this Section 8.1(a) shall be deemed satisfied unless
the effect of all such breaches of representations and warranties taken together
result in a Material Adverse Effect;

 

(b) Seller shall have performed and complied with all obligations and agreements
required by this Agreement to be performed or complied with by it on or before
the Closing Date; provided however, that in the event of any failure to comply,
the condition set forth in this Section 8.1(b) shall be deemed satisfied unless
the effect of any such failure to comply results in a Material Adverse Effect;

 

36



--------------------------------------------------------------------------------

(c) there shall not be in effect any Order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby;

 

(d) the waiting period applicable to the transactions contemplated by this
Agreement under the Antitrust Laws shall have expired or early termination shall
have been granted;

 

(e) Seller shall have delivered, or caused to be delivered, to Purchaser
certificates representing the Shares and the Membership Interest, duly endorsed
in blank or accompanied by stock transfer powers;

 

(f) Seller shall have delivered, or caused to be delivered, to Purchaser a duly
executed and acknowledged affidavit of the appropriate Affiliate of Seller,
substantially in the form attached hereto as Exhibit A, stating that such
Affiliate of Seller is not a “foreign person” as defined in Section 1445 of the
Code; and

 

(g) the transactions contemplated by that certain Asset Purchase Agreement dated
as of the date hereof by and between Koch Pipeline Company, L.P. and Purchaser
shall be consummated simultaneously with the Closing and the transactions
contemplated herein.

 

.2 Conditions Precedent to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement are subject to the
fulfillment, before or on the Closing Date, of each of the following conditions
(any or all of which may be waived by Seller in whole or in part to the extent
permitted by applicable Law):

 

(a) Purchaser shall be deemed to remake the representations and warranties of
Purchaser set forth in this Agreement and such representations and warranties
qualified as to materiality shall be true and correct, and those not so
qualified shall be true and correct in all material respects, at and as of the
Closing Date as though made on the Closing Date, except to the extent such
representations and warranties relate to an earlier date (in which case such
representations and warranties qualified as to materiality shall be true and
correct, and those not so qualified shall be true and correct in all material
respects, on and as of such earlier date);

 

(b) Purchaser shall have performed and complied in all material respects with
all obligations and agreements required by this Agreement to be performed or
complied with by it on or before the Closing Date;

 

(c) there shall not be in effect any Order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby;

 

(d) the waiting period applicable to the transactions contemplated by this
Agreement under the Antitrust Laws shall have expired or early termination shall
have been granted;

 

37



--------------------------------------------------------------------------------

(e) Seller shall have received the Adjusted Purchase Price pursuant to Section
3.2; and

 

(f) the transactions contemplated by that certain Asset Purchase Agreement dated
as of the date hereof by and between Koch Pipeline Company, L.P. and Purchaser
shall be consummated simultaneously with the Closing and the transactions
contemplated herein.

 

.3 Frustration of Closing Conditions. Neither Purchaser nor Seller may rely on
the failure of any condition set forth in Sections 8.1 or 8.2, as the case may
be, if such failure was caused by such party’s failure to comply with any
provision of this Agreement.

 

INDEMNIFICATION

 

.1 Survival of Representations and Warranties and Covenants. The representations
and warranties of the parties contained in this Agreement shall survive the
Closing until nine (9) months after the Closing Date, except that the
representations and warranties in Sections 5.1, 5.2, 5.4, 5.19, 6.1, 6.2, 6.5
and 6.6 shall survive until the fifth annual anniversary of the Closing Date and
the representations and warranties in Section 5.9 shall survive the Closing
until the expiration of the applicable statute of limitations. All of the
covenants made by each party in this Agreement shall survive the consummation of
the transactions contemplated herein and shall continue in full force and effect
after the Closing indefinitely until all obligations with respect to any such
covenants are fulfilled in their entirety.

 

.2 Indemnification by Seller.

 

(a) Subject to Sections 7.13, 9.1 and 9.5 hereof, Seller hereby agrees to
indemnify and hold Purchaser, the Companies and their respective directors,
officers, employees, Affiliates, stockholders, agents, attorneys,
representatives and permitted assigns (collectively, the “Purchaser Indemnified
Parties”) harmless from and against any Losses incurred by any of the Purchaser
Indemnified Parties based upon or arising directly from (i) any breach of the
representations, warranties, covenants or agreements made by Seller in this
Agreement, (ii) any Income Taxes imposed on KUS or any of its Subsidiaries for
any taxable period or portion thereof (determined in accordance with Section
7.16(c)) ending at or before the Tax Effective Time (except to the extent of the
amount of such Income Taxes reflected in the calculation of Final Working
Capital and any Income Taxes arising by reason of any transaction occurring on
the Closing Date and after the Effective Time, but including Income Taxes
incurred by KUS in the Section 338(h)(10) Election arising with respect to
assets and liabilities of KUS determined at the Effective Time) or (iii) Taxes,
if any, imposed on KUS or any of its Subsidiaries by reason of Treasury
Regulation Section 1.1502-6(a) (or any similar provision of state or local Law)
by reason of being a member of an Affiliated Group that includes the regarded
parent of Seller at or before the Tax Effective Time.

 

38



--------------------------------------------------------------------------------

(b) Purchaser acknowledges and agrees that Seller shall not have any liability
under any provision of this Agreement for any Loss to the extent that such Loss
relates to action taken by Purchaser or any other Person (other than Seller in
breach of this Agreement) after the Closing Date. Purchaser shall take and shall
cause its Affiliates to take all reasonable steps to mitigate any Loss upon
becoming aware of any event that would reasonably be expected to, or does, give
rise thereto, including incurring costs only to the minimum extent necessary to
remedy the breach that gives rise to the Loss.

 

.3 Indemnification by Purchaser.

 

(a) Subject to Sections 9.1 and 9.5, Purchaser hereby agrees to indemnify and
hold Seller and its directors, officers, employees, Affiliates, stockholders,
agents, attorneys, representatives and permitted assigns (collectively, the
“Seller Indemnified Parties”) harmless from and against any Losses incurred by
any of the Seller Indemnified Parties based upon or arising directly from (i)
any breach of the representations, warranties, covenants or agreements made by
Purchaser in this Agreement and (ii) except as otherwise provided in Section
9.2(a), all Liabilities of any of the Companies or the Subsidiaries arising on,
before or after the Closing Date, including any Taxes imposed on any of the
Companies or the Subsidiaries.

 

(b) Seller shall take and cause its Affiliates to take all reasonable steps to
mitigate any Loss upon becoming aware of any event that would reasonably be
expected to, or does, give rise thereto, including incurring costs only to the
minimum extent necessary to remedy the breach that gives rise to the Loss.

 

.4 Indemnification Procedures.

 

(a) In the event that any Legal Proceeding shall be instituted, or that any
claim shall be asserted, by any Person in respect of which payment may be sought
under Sections 9.2 or 9.3 hereof ( an “Indemnification Claim”), the indemnified
party shall promptly cause written notice in reasonable detail of the assertion
of any Indemnification Claim of which it has knowledge that is covered by this
indemnity to be forwarded to the indemnifying party. The indemnifying party
shall have the right, at its sole option and expense, to be represented by
counsel of its choice, which must be reasonably satisfactory to the indemnified
party, and to defend against, negotiate, settle or otherwise deal with any
Indemnification Claim that relates to any Losses indemnified against hereunder.
If the indemnifying party elects to defend against, negotiate, settle or
otherwise deal with any Indemnification Claim that relates to any Losses
indemnified against hereunder, it shall within ninety (90) days notify the
indemnified party of its intent to do so. If the indemnifying party elects not
to defend against, negotiate, settle or otherwise deal with any Indemnification
Claim that relates to any Losses indemnified against hereunder, the indemnified
party may defend against, negotiate, settle or otherwise deal with such
Indemnification Claim. If the indemnifying party shall assume the defense of any
Indemnification Claim, the indemnified party may participate, at its own
expense, in the defense of such Indemnification Claim; provided, however, that
such indemnified party shall be entitled to participate in any such defense with
separate counsel at the expense of the indemnifying party if, (i) so requested
by the indemnifying

 

39



--------------------------------------------------------------------------------

party to participate or (ii) in the reasonable opinion of counsel to the
indemnified party, a conflict or potential conflict exists between the
indemnified party and the indemnifying party that would make such separate
representation advisable; and provided, further, that the indemnifying party
shall not be required to pay for more than one such counsel for all indemnified
parties in connection with any Indemnification Claim. The parties hereto agree
to cooperate fully with each other in connection with the defense, negotiation
or settlement of any such Indemnification Claim. Notwithstanding anything in
this Section 9.4 to the contrary, neither the indemnifying party nor the
indemnified party shall, without the written consent of the other party, settle
or compromise any Indemnification Claim or permit a default or consent to entry
of any judgment unless the claimant and such party provide to such other party
an unqualified release from all liability in respect of the Indemnification
Claim. Notwithstanding the foregoing, if a settlement offer solely for money
damages is made by the applicable third party claimant, and the indemnifying
party notifies the indemnified party in writing of the indemnifying party’s
willingness to accept the settlement offer and, subject to the applicable
limitations of Section 9.5, pay the amount called for by such offer, and the
indemnified party declines to accept such offer, the indemnified party may
continue to contest such Indemnification Claim, free of any participation by the
indemnifying party, and the amount of any ultimate liability with respect to
such Indemnification Claim that the indemnifying party has an obligation to pay
hereunder, subject to the applicable limitations of Section 9.5, shall be
limited to the lesser of (A) the amount of the settlement offer that the
indemnified party declined to accept plus the Losses of the indemnified party
relating to such Indemnification Claim through the date of its rejection of the
settlement offer or (B) the aggregate Losses of the Indemnified Party with
respect to such Indemnification Claim. If the indemnifying party makes any
payment on any Indemnification Claim, the indemnifying party shall be
subrogated, to the extent of such payment, to all rights and remedies of the
indemnified party to any insurance benefits or other claims of the indemnified
party with respect to such Indemnification Claim.

 

(b) After any final decision, judgment or award shall have been rendered by a
Governmental Body of competent jurisdiction and the expiration of the time in
which to appeal therefrom, or a settlement shall have been consummated, or the
indemnified party and the indemnifying party shall have arrived at a mutually
binding agreement with respect to an Indemnification Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter.

 

.5 Limitations on Indemnification.

 

(a) A Purchaser Indemnified Party may assert an Indemnification Claim pursuant
to Section 9.2(a)(i) with respect to representations and warranties of the
Seller only to the extent the Purchaser Indemnified Party gives notice of the
Indemnification Claim pursuant to Section 9.4(a) before the expiration of the
applicable time period set forth in Section 9.1 for such representation and
warranty. A Purchaser Indemnified Party may assert an Indemnification Claim
pursuant to Section 9.2(a)(ii) or Section 9.2(a)(iii), as the case may be, only
to the extent the Purchaser Indemnified Party gives notice of the
Indemnification Claim in accordance with Section 9.4(a) before

 

40



--------------------------------------------------------------------------------

expiration of the applicable statute of limitations for the matters indemnified
under Section 9.2(a)(ii) or Section 9.2(a)(iii). Any Indemnification Claim not
made in accordance with Section 9.4(a) by the Purchaser Indemnified Parties on
or before the applicable date set forth in Section 9.1 or herein, and Seller’s
indemnification obligations with respect thereto, will be irrevocably and
unconditionally released and waived by the Purchaser Indemnified Parties.

 

(b) Notwithstanding the provisions of this Article IX, Seller shall not have any
indemnification obligations for Losses under Section 9.2(a)(i), (i) for any
individual item where the Loss relating thereto is less than $100,000 and (ii)
in respect of each individual item where the Loss relating thereto is equal to
or greater than $100,000, unless the aggregate amount of all such Losses exceeds
three (3%) percent of the Purchase Price, and then only to the extent of such
excess. In no event shall the aggregate amount of Losses to be paid by Seller
under Section 9.2(a)(i) exceed ten (10%) percent of the Purchase Price.

 

(c) No representation or warranty of Seller contained herein shall be deemed
untrue or incorrect, and Seller shall not be deemed to have breached a
representation or warranty, as a consequence of the existence of any fact,
circumstance or event of which (i) is disclosed in response to another
representation or warranty contained in this Agreement or (ii) Purchaser is
aware as of the Closing Date.

 

(d) No Purchaser Indemnified Party shall have any right to indemnification under
this Article IX in respect of any matter that is taken into account in the
calculation of any adjustment to the Purchase Price pursuant to Sections 3.3 and
3.4.

 

(e) The amount of any Losses for which indemnification is provided under this
Article IX shall be net of any amounts actually recovered or recoverable by the
indemnified party under insurance policies or otherwise, and net of any Tax
benefit realized by Purchaser with respect to such Losses.

 

(f) For purposes of calculating the amount of any Losses for which
indemnification for any breach of any representation or warranty is provided
under this Article IX (but not for purposes of determining whether any
particular representation or warranty contained herein has been breached), any
materiality or Material Adverse Effect qualifications in the applicable
representations or warranties shall be ignored.

 

(g) Notwithstanding anything contained in this Agreement to the contrary,
Purchaser, on behalf of itself and each of the other Purchaser Indemnified
Parties, acknowledges and agrees that, except for the representations and
warranties contained in Article V (as modified by the Schedules hereto), neither
Seller nor any other Person is making any express or implied representation or
warranty with respect to Seller, the Companies, the Subsidiaries, their
respective Affiliates or the transactions contemplated by this Agreement, and
Seller disclaims any representations or warranties, whether made by Seller, the
Companies or any of their respective Affiliates, officers, directors, employees,
agents or representatives. Any claims a Purchaser Indemnified Party may have for
breach of representation or warranty shall be based solely on the

 

41



--------------------------------------------------------------------------------

representations and warranties of Seller set forth in Article V (as modified by
the Schedules hereto as supplemented or amended). In furtherance of the
foregoing, except for the representations and warranties contained in Article V
(as modified by the Schedules hereto), Purchaser, on behalf of itself and each
of the other Purchaser Indemnified Parties, acknowledges and agrees that none of
the Companies, Seller, any of their respective Affiliates or any other Person
will have or be subject to any liability to a Purchaser Indemnified Party or any
other Person for, and Seller hereby disclaims all liability and responsibility
for, any representation, warranty, projection, forecast, statement, or
information made, communicated, or furnished (orally or in writing) to Purchaser
or its Affiliates or representatives, including any confidential memoranda
distributed on behalf of the Companies relating to any of the Companies or the
Subsidiaries or other publications or data room information provided to
Purchaser or its Affiliates or representatives, or any other document or
information in any form provided to Purchaser or its Affiliates or
representatives in connection with the sale of the Equity Interests and the
transactions contemplated hereby (including any opinion, information,
projection, or advice that may have been or may be provided to Purchaser or its
Affiliates or representatives by any director, officer, employee, agent,
consultant, or representative of the Companies or Seller or any of their
respective Affiliates) or for Purchaser’s use of any such information.

 

(h) Purchaser, on behalf of itself and each of the other Purchaser Indemnified
Parties, acknowledges that it has conducted to its satisfaction, its own
independent investigation of the condition, operations, assets (including all
activated and deactivated pipelines) and business of the Companies and the
Subsidiaries and, in making its determination to proceed with the transactions
contemplated by this Agreement, each of the Purchaser Indemnified Parties has
relied on the results of Purchaser’s independent investigation. The disclosure
of any matter or item in any schedule hereto shall not be deemed to constitute
an acknowledgment that any such matter is required to be disclosed.

 

(i) Purchaser, on behalf of itself and each of the other Purchaser Indemnified
Parties, acknowledges that the properties of the Companies and the Subsidiaries
have asbestos-containing materials. Seller hereby disclaims all liability and
responsibility with respect to any claims or Liabilities arising therefrom or
related thereto, and Purchaser, on behalf of itself and each of the other
Purchaser Indemnified Parties, acknowledges that it shall have no claims against
Seller with respect thereto.

 

.6 Tax Treatment of Indemnity Payments. Seller and Purchaser agree to treat any
indemnity payment made pursuant to this Article IX as an adjustment to the
Purchase Price for federal, state, local and foreign income tax purposes.

 

.7 NO CONSEQUENTIAL DAMAGES. NOTWITHSTANDING ANYTHING TO THE CONTRARY ELSEWHERE
IN THIS AGREEMENT OR PROVIDED FOR UNDER ANY APPLICABLE LAW, NO PARTY SHALL, IN
ANY EVENT, BE LIABLE TO ANY OTHER PERSON, EITHER IN CONTRACT OR IN TORT, FOR ANY
CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL OR PUNITIVE DAMAGES OF SUCH OTHER
PERSON, INCLUDING LOSS OF FUTURE REVENUE, INCOME OR PROFITS, DIMINUTION OF VALUE
OR LOSS OF BUSINESS REPUTATION OR OPPORTUNITY RELATING TO THE BREACH OR ALLEGED
BREACH HEREOF, WHETHER OR

 

42



--------------------------------------------------------------------------------

NOT THE POSSIBILITY OF SUCH DAMAGES HAS BEEN DISCLOSED TO THE OTHER PARTY IN
ADVANCE OR COULD HAVE BEEN REASONABLY FORESEEN BY SUCH OTHER PARTY (PROVIDED
THAT SUCH LIMITATION SHALL NOT LIMIT SELLER’S RIGHT TO RECOVER CONTRACT DAMAGES
IN CONNECTION WITH PURCHASER’S FAILURE TO CONSUMMATE THE CLOSING IN VIOLATION OF
THIS AGREEMENT). THE EXCLUSION OF CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL
OR PUNITIVE DAMAGES AS SET FORTH IN THE PRECEDING SENTENCE SHALL NOT APPLY TO
ANY SUCH DAMAGES SOUGHT BY THIRD PARTIES AGAINST A PURCHASER INDEMNIFIED PARTY
OR A SELLER INDEMNIFIED PARTY, AS THE CASE MAY BE, IN CONNECTION WITH LOSSES
THAT MAY BE INDEMNIFIED PURSUANT TO THIS ARTICLE IX.

 

.8 EXCLUSIVE REMEDY. SELLER, ON BEHALF OF ITSELF AND EACH OF THE OTHER SELLER
INDEMNIFIED PARTIES, AND PURCHASER, ON BEHALF OF ITSELF AND EACH OF THE OTHER
PURCHASER INDEMNIFIED PARTIES, ACKNOWLEDGE AND AGREE THAT, SUBJECT TO SECTION
10.12, THE SOLE AND EXCLUSIVE REMEDY FOR ANY BREACH OR INACCURACY, OR ALLEGED
BREACH OR INACCURACY, OF ANY REPRESENTATION OR WARRANTY IN THIS AGREEMENT OR ANY
COVENANT OR AGREEMENT UNDER THIS AGREEMENT, SHALL BE INDEMNIFICATION IN
ACCORDANCE WITH THIS ARTICLE IX. IN FURTHERANCE OF THE FOREGOING, SELLER, ON
BEHALF OF ITSELF AND EACH OF THE OTHER SELLER INDEMNIFIED PARTIES, AND
PURCHASER, ON BEHALF OF ITSELF AND EACH OF THE OTHER PURCHASER INDEMNIFIED
PARTIES, HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
AND ALL OTHER RIGHTS, CLAIMS AND CAUSES OF ACTION (INCLUDING RIGHTS OF
CONTRIBUTIONS, IF ANY) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO THIS
AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT
(INCLUDING ANY TORT OR BREACH OF CONTRACT CLAIM OR CAUSE OF ACTION BASED UPON,
ARISING OUT OF OR RELATED TO ANY REPRESENTATION OR WARRANTY MADE IN OR IN
CONNECTION WITH THIS AGREEMENT OR AS AN INDUCEMENT TO ENTER INTO THIS
AGREEMENT), KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, WHICH EXIST OR MAY ARISE
IN THE FUTURE, THAT IT MAY HAVE AGAINST THE SELLER INDEMNIFIED PARTIES OR THE
PURCHASER INDEMNIFIED PARTIES, AS THE CASE MAY BE, ARISING UNDER OR BASED UPON
ANY FEDERAL, STATE OR LOCAL LAW (INCLUDING ANY SUCH LAW RELATING TO
ENVIRONMENTAL MATTERS OR ARISING UNDER OR BASED UPON ANY SECURITIES LAW, COMMON
LAW OR OTHERWISE).

 

.9 No Transfer of Seller’s Indemnities. If Purchaser sells, assigns or otherwise
transfers, by operation of law or otherwise, any or all of the Equity Interests
to any Person, other than an Affiliate of Purchaser, then Seller’s indemnities
pursuant to Section 9.2 relating to such transferred Equity Interests, or
portion thereof, shall automatically and immediately extinguish.

 

MISCELLANEOUS

 

.1 Payment of Transfer Taxes. All sales, use, transfer, intangible, recordation,
documentary stamp or similar Taxes or charges, of any nature whatsoever,
applicable to, or resulting from, the transactions contemplated by this
Agreement shall be

 

43



--------------------------------------------------------------------------------

borne by Purchaser. At Closing, Purchaser shall remit such Taxes resulting from
the transactions contemplated by this Agreement to Seller or otherwise provide
for the payment of such Taxes in a manner satisfactory to Seller. In the event
Seller receives written notice assessing Taxes from any tax authority after the
Closing Date with respect to such Taxes, Purchaser shall within ten (10) days of
receiving written notice from Seller of such Taxes, remit such amounts to
Seller.

 

.2 Expenses. Except as otherwise provided in this Agreement, each of Seller and
Purchaser shall bear its own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby.

 

.3 Submission to Jurisdiction; Consent to Service of Process.

 

(a) Seller, on behalf of itself and each of the other Seller Indemnified
Parties, and Purchaser, on behalf of itself and each of the other Purchaser
Indemnified Parties, hereby irrevocably submit to the exclusive personal
jurisdiction of the Delaware Court of Chancery over any dispute arising out of
or relating to this Agreement or any of the transactions contemplated hereby and
each party hereby irrevocably agrees that all claims in respect of such dispute
or any suit, action or proceeding related thereto may be heard and determined in
such court. Seller, on behalf of itself and each of the other Seller Indemnified
Parties, and Purchaser, on behalf of itself and each of the other Purchaser
Indemnified Parties, hereby irrevocably waive, to the fullest extent permitted
by applicable Law, any objection that they may now or hereafter have to the
laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of Seller, on
behalf of itself and each of the other Seller Indemnified Parties, and
Purchaser, on behalf of itself and each of the other Purchaser Indemnified
Parties, hereto agrees that a judgment in any such dispute may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law.

 

(b) Each of Seller, on behalf of itself and each of the other Seller Indemnified
Parties, and Purchaser, on behalf of itself and each of the other Purchaser
Indemnified Parties, hereto hereby consents to process being served by any party
to this Agreement in any suit, action or proceeding by delivery of a copy
thereof in accordance with the provisions of Section 10.6.

 

.4 Entire Agreement; Amendments and Waivers. This Agreement (including the
schedules and exhibits hereto) and the Confidentiality Agreement represent the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof. This Agreement can be amended, supplemented or
changed, and any provision hereof can be waived, only by written instrument
making specific reference to this Agreement signed by the party against whom
enforcement of any such amendment, supplement, modification or waiver is sought.
No action taken pursuant to this Agreement, including any investigation by or on
behalf of any party, shall be deemed to constitute a waiver by the party taking
such action of compliance with any

 

44



--------------------------------------------------------------------------------

representation, warranty, covenant or agreement contained herein. The waiver by
any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach. No failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

 

.5 Governing Law. The provisions of this Agreement, all of the documents
delivered pursuant hereto, their execution, performance or nonperformance,
interpretation, construction and all matters based upon, arising out of or
related to this Agreement or the negotiation, execution or performance of this
Agreement (whether in tort or contract) shall be governed by the laws, both
procedural and substantive, of the State of Delaware without regard to its
conflict of laws provisions that if applied might require the application of the
laws of another jurisdiction.

 

.6 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given (a) when delivered personally by hand (with
written confirmation of receipt), (b) when sent by facsimile (with written
confirmation of transmission) or (c) one (1) business day after the day sent by
overnight courier (with written confirmation of receipt), in each case at the
following addresses and facsimile numbers (or to such other address or facsimile
number as a party may have specified by notice given to the other party pursuant
to this provision):

 

If to Seller, to:

 

Koch Hydrocarbon Management Company, LLC

Attn: President

4111 E. 37th St. North

Wichita, Kansas 67220

Fax: (316) 828-7972

 

With a copy to:

 

Koch Industries, Inc.

Attn: General Counsel

4111 E. 37th St. North

Wichita, Kansas 67220

Fax: (316) 828-3133

 

and

 

Weil, Gotshal & Manges LLP

Attn: Glenn D. West, Esq.

200 Crescent Court, Suite 300

Dallas, Texas 75201

Fax: (214) 746-7777

 

45



--------------------------------------------------------------------------------

If to Purchaser, to:

 

ONEOK, Inc.

Attn: David Kyle

100 West Fifth Street

Tulsa, Oklahoma 74103

Fax: (918) 588-7961

 

With a copy to:

 

ONEOK, Inc.

Attn: General Counsel

100 West Fifth Street

Tulsa, Oklahoma 74103

Fax: (918) 588-7971

 

.7 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any Law or public policy, all other
terms or provisions of this Agreement shall nevertheless remain in full force
and effect so long as the legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal, or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

 

.8 Binding Effect; Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns. Nothing in this Agreement shall create or be deemed to create any third
party beneficiary rights in any person or entity not a party to this Agreement,
except as contemplated by Section 7.7. No assignment of this Agreement or of any
rights or obligations hereunder may be made by either Seller or Purchaser,
directly or indirectly (by operation of law or otherwise), without the prior
written consent of the other party hereto (other than an assignment to an
Affiliate) and any attempted assignment without the required consents shall be
void. No assignment of any obligations hereunder shall relieve the assignor of
its obligations hereunder, and any such assignor shall remain jointly and
severally liable for its obligations and the obligations of its permitted
assignee. Upon any such permitted assignment, the references in this Agreement
to Purchaser shall also apply to any such assignee unless the context otherwise
requires.

 

.9 Non-Recourse. This Agreement may only be enforced against, and any claims or
causes of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against, the entities that are expressly identified as parties
hereto. No past, present or future director, officer, employee, incorporator,
member, partner, stockholder, Affiliate, agent, attorney or representative of
Seller or the Companies or any of their

 

46



--------------------------------------------------------------------------------

respective Affiliates shall have any liability for any obligations or
liabilities of Seller under this Agreement of or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby and thereby.

 

.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. Once signed, any reproduction of this Agreement made by reliable
means (e.g., photocopy, facsimile) is considered an original.

 

.11 Time is of the Essence. With regard to the dates and time periods set forth
or referred to in this Agreement, TIME IS OF THE ESSENCE.

 

.12 Specific Performance. Without limiting any other rights or remedies of the
parties under this Agreement, to the extent all of the conditions to Closing set
forth in Article VIII have either been satisfied or waived and a party to this
Agreement fails to consummate the Closing, the other party hereto shall have the
right to seek a decree of specific performance to cause the breaching party to
so consummate the Closing.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

ONEOK, INC.

By:

 

/s/ David Kyle

--------------------------------------------------------------------------------

Name:

  David Kyle

Title:

  Chairman, President and     Chief Executive Officer

KOCH HYDROCARBON

MANAGEMENT COMPANY, LLC

By:

 

/s/ Ronald D. Vaupel

--------------------------------------------------------------------------------

Name:

  Ronald D. Vaupel

Title:

  Chief Executive Officer